
	
		—I
		111th CONGRESS
		1st Session
		H. R. 759
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Dingell (for
			 himself, Mr. Stupak, and
			 Mr. Pallone) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  improve the safety of food, drugs, devices, and cosmetics in the global market,
		  and for other purposes.
	
	
		1.Short title; references;
			 table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Food and Drug Administration
			 Globalization Act of 2009.
			(b)References to
			 the Federal Food, Drug, and Cosmetic ActExcept as otherwise
			 specified, whenever in this Act an amendment is expressed in terms of an
			 amendment to a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 301 et seq.).
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; references; table of contents.
					Sec. 2. Relationship to State law.
					Title I—Food Safety
					Subtitle A—Prevention
					Sec. 101. Changes in registration of food
				facilities.
					Sec. 102. Hazard analysis, risk-based preventive controls, and
				food safety plan.
					Sec. 103. Performance standards.
					Sec. 104. Safety standards for fresh produce.
					Sec. 105. Risk-based inspection.
					Sec. 106. Access to records.
					Sec. 107. Traceability of food.
					Sec. 108. Reinspection fee applicable to
				facilities.
					Sec. 109. Certification of food facilities.
					Sec. 110. Safe and secure food importation program.
					Subtitle B—Intervention
					Sec. 111. Public health assessment system.
					Sec. 112. Public education and advisory system.
					Sec. 113. Research.
					Sec. 114. Notification, nondistribution, and recall of
				adulterated or misbranded articles of food.
					Subtitle C—Response
					Sec. 121. Administrative detention.
					Sec. 122. Civil penalties relating to food.
					Sec. 123. Failure to consent to investigation.
					Subtitle D—Miscellaneous
					Sec. 131.  Labeling requirement for meat, poultry products, and
				seafood that contain carbon monoxide.
					Sec. 132.  Food substances generally recognized as
				safe.
					Sec. 133.  Country of origin labeling; disclosure of source of
				ingredients.
					Sec. 134. New food and animal feed export certification fee to
				improve the ability of United States firms to export their
				products.
					Title II—Drug and Device Safety
					Sec. 201. Registration of producers of drugs and devices;
				applicable fee.
					Sec. 202. Inspection of producers of drugs and active
				pharmaceutical ingredients.
					Sec. 203. Documentation for admissibility of drug
				imports.
					Sec. 204. Drug supply quality and safety.
					Sec. 205. Delay, limitation, or denial of
				inspection.
					Sec. 206. Country of origin labeling.
					Sec. 207. Nondistribution and recall of adulterated or
				misbranded drugs.
					Sec. 208. Destruction of adulterated, misbranded or counterfeit
				articles offered for import.
					Sec. 209. Administrative detention of drugs that appear to
				violate the law.
					Sec. 210. Penalties regarding counterfeit drugs.
					Sec. 211. Civil money penalties for violative drugs and devices
				and improper import entry filings.
					Sec. 212. Human generic drug application and supplement fees to
				cover pre-approval inspection costs.
					Title III—Cosmetic Safety
					Sec. 301. Registration of cosmetic establishments.
					Sec. 302. Cosmetic and ingredient statements.
					Sec. 303. Serious and unexpected adverse event reports for
				cosmetics.
					Sec. 304. Good manufacturing practices for
				cosmetics.
					Sec. 305. Authorization of appropriations.
					Sec. 306. Effective date.
					Title IV—Miscellaneous
					Sec. 401. Registration for commercial importers of food, drugs,
				devices, and cosmetics; fee.
					Sec. 402. Unique identification number for food, drug, and
				device facilities and establishments.
					Sec. 403. Prohibition against delaying or limiting
				inspection.
					Sec. 404. Dedicated foreign inspectorate.
					Sec. 405. Continued operation of field
				laboratories.
					Sec. 406. False or misleading reporting to FDA.
					Sec. 407. Subpoena authority.
					Sec. 408. Whistleblower protections.
				
			2.Relationship to State
			 lawThis Act and the
			 amendments made by this Act may not be construed as modifying or otherwise
			 affecting any action or the liability of any person (as defined in section 201
			 of the Federal Food, Drug, and Cosmetic Act) under the law of any State.
		IFood
			 Safety
			APrevention
				101.Changes in
			 registration of food facilities
					(a)MisbrandingSection
			 403 (21 U.S.C. 343) is amended by adding at the end the following:
						
							(z)If it was manufactured, processed, packed,
				or held in a facility that is not duly registered under section 415 or is in
				violation of section 741 (requiring payment of a fee for such
				registration).
							.
					(b)Annual
			 registration and payment of registration fee
						(1)In
			 generalSection 415(a) (21 U.S.C. 350d(a)) is amended—
							(A)in the first
			 sentence of paragraph (1), by inserting annually after be
			 registered;
							(B)in paragraph (1),
			 by inserting and pay the registration fee required under section
			 741 after submit a registration to the Secretary each
			 place it appears in subparagraphs (A) and (B); and
							(C)in paragraph (4),
			 by inserting after the first sentence the following: The Secretary shall
			 remove from such list the name of any facility that fails to reregister in
			 accordance with this section and shall treat such removal as a suspension of
			 the facility’s registration..
							(2)Registration
			 feeChapter VII (21 U.S.C. 371 et seq.) is amended—
							(A)by redesignating
			 sections 741 and 742 as sections 744 and 745, respectively; and
							(B)by adding at the
			 end of subchapter C the following:
								
									5Fees
				Relating to Food
										741.Facility
				registration fee
											(a)In
				GeneralThe Secretary shall
				assess and collect a fee for a facility registration under section 415 to
				defray increases (as described in subsection (f)(2)(A)(ii)) in the costs of
				inspecting establishments registered under section 415 and for related
				activities to ensure compliance by such establishments with the requirements of
				this Act relating to food (including increases in such costs for management of
				information, and the acquisition, maintenance, and repair of information
				technology resources).
											(b)Fee revenue
				amounts
												(1)In
				generalFor each of fiscal years 2010 through 2014, fees under
				subsection (a) shall, except as provided in subsections (c), (e), and (f), be
				established to generate a total revenue amount under subsection (a).
												(2)Total revenue
				amountNot later than September 1, 2009, the Secretary shall
				transmit to the Congress the total revenue amount under paragraph (1) and how
				such amount was calculated.
												(3)Annual fee
				settingThe Secretary shall, not later than 60 days before the
				start of each fiscal year that begins after September 30, 2009, establish, for
				the next fiscal year, registration fees under subsection (a) based on the total
				revenue amount applicable under paragraph (1).
												(c)Adjustments
												(1)Inflation
				adjustmentFor fiscal year 2011 and subsequent fiscal years, the
				revenues established under subsection (b)(1) shall be adjusted by the Secretary
				by notice, published in the Federal Register, for a fiscal year to reflect the
				greater of—
													(A)the total
				percentage change that occurred in the Consumer Price Index for all urban
				consumers (all items; U.S. city average) for the 12-month period ending June 30
				preceding the fiscal year for which fees are being established;
													(B)the total
				percentage change for the previous fiscal year in basic pay under the General
				Schedule in accordance with section 5332 of title 5, United States Code, as
				adjusted by any locality-based comparability payment pursuant to section 5304
				of such title for Federal employees stationed in the District of Columbia;
				or
													(C)the average annual
				change in the cost, per full-time equivalent position of the Food and Drug
				Administration, of all personnel compensation and benefits paid with respect to
				such positions for the first 5 years of the preceding 6 fiscal years.
													The
				adjustment made each fiscal year under this subsection shall be added on a
				compounded basis to the sum of all adjustments made each fiscal year after
				fiscal year 2009 under this subsection.(2)Workload
				adjustmentFor fiscal year 2011 and subsequent fiscal years,
				after the fee revenues established under subsection (b)(1) are adjusted for a
				fiscal year for inflation in accordance with paragraph (1), the fee revenues
				shall be adjusted further for such fiscal year to reflect changes in the
				workload of the Secretary for inspections and related activities described in
				subsection (a). With respect to such adjustment:
													(A)The adjustment
				shall be determined by the Secretary based on a weighted average of the change
				in the total amount of inspections and related activities described in
				subsection (a). The Secretary shall publish in the Federal Register the fee
				revenues and fees resulting from the adjustment and the supporting
				methodologies.
													(B)Under no
				circumstances shall the adjustment result in fee revenues for a fiscal year
				that are less than the fee revenues for the fiscal year established under
				subsection (b)(1), as adjusted for inflation under paragraph (1). Any
				adjustment for changes in inspections and related activities described in
				subsection (a) made in setting fees and revenue amounts for fiscal year 2011 or
				any subsequent year may not result in the total workload adjustment being more
				than 2 percentage points higher than it would have been in the absence of the
				adjustment for changes in inspections and related activities.
													(C)The Secretary
				shall contract with an independent accounting firm to study the adjustment for
				changes in inspections and related activities described in subsection (a)
				applied in setting fees and revenue amounts for fiscal year 2011 and to make
				recommendations, if warranted, for future changes in the methodology for
				calculating the adjustment. After review of the recommendations, the Secretary
				shall, if warranted, make appropriate changes to the methodology, and the
				changes shall be effective for each of fiscal years 2012 through 2014. The
				Secretary shall not make any adjustment for changes in inspections and related
				activities described in subsection (a) for any fiscal year after 2011 unless
				such study has been completed.
													(3)Rent and
				rent-related cost adjustmentFor fiscal year 2012 and each
				subsequent fiscal year, the Secretary shall, before making adjustments under
				paragraphs (1) and (2), decrease the fee revenue amount established under
				subsection (b)(1) if actual costs paid for rent and rent-related expenses for
				the preceding fiscal year are less than estimates made for such year in fiscal
				year 2008. Any reduction made under this paragraph shall not exceed the amount
				by which such costs fall below the estimates made in fiscal year 2008 for such
				fiscal year, and shall not exceed $11,721,000 for any fiscal year.
												(4)Final year
				adjustmentFor fiscal year 2014, the Secretary may, in addition
				to adjustments under paragraphs (1), (2), (3), and (5), further increase the
				fee revenues and fees established in subsection (b) if such an adjustment is
				necessary to provide for not more than 3 months of operating reserves of
				carryover user fees for inspections described in subsection (a) for the first 3
				months of fiscal year 2015. If such an adjustment is necessary, the rationale
				for the amount of the increase shall be contained in the annual notice
				establishing fee revenues and fees for fiscal year 2014. If the Secretary has
				carryover balances for such inspections in excess of 3 months of such operating
				reserves, the adjustment under this paragraph shall not be made.
												(5)Cost estimate
				adjustmentFor fiscal year 2011 and subsequent fiscal years, the
				Secretary by notice, published in the Federal Register, shall—
													(A)provide an estimate of the amount of the
				total increases described in subsection (a) for such fiscal year; and
													(B)after making
				adjustments under paragraphs (1), (2), and (3), adjust the revenues established
				under subsection (b)(1) to be equal to such amount.
													(6)LimitThe
				total amount of fees charged, as adjusted under this subsection, for a fiscal
				year may not exceed the total increases described in subsection (a) for such
				fiscal year.
												(d)WaiversThe
				Secretary shall waive the fee under this section with respect to any facility
				that is a small business, as defined by the Secretary.
											(e)Limitations
												(1)In
				generalFees under subsection (a) shall be refunded for a fiscal
				year beginning after fiscal year 2010 unless appropriations for salaries and
				expenses of the Food and Drug Administration for such fiscal year (excluding
				the amount of fees appropriated for such fiscal year) are equal to or greater
				than the amount of appropriations for the salaries and expenses of the Food and
				Drug Administration for the fiscal year 2010 (excluding the amount of fees
				appropriated for such fiscal year) multiplied by the adjustment factor
				applicable to the fiscal year involved.
												(2)AuthorityIf
				the Secretary does not assess fees under subsection (a) during any portion of a
				fiscal year because of paragraph (1) and if at a later date in such fiscal year
				the Secretary may assess such fees, the Secretary may assess and collect such
				fees, without any modification in the rate, for registration under section 415
				at any time in such fiscal year.
												(f)Crediting and
				availability of fees
												(1)In
				generalFees authorized under subsection (a) shall be collected
				and available for obligation only to the extent and in the amount provided in
				advance in appropriations Acts. Such fees are authorized to remain available
				until expended. Such sums as may be necessary may be transferred from the Food
				and Drug Administration salaries and expenses appropriation account without
				fiscal year limitation to such appropriation account for salaries and expenses
				with such fiscal year limitation.
												(2)Collections and
				appropriation acts
													(A)In
				generalThe fees authorized by this section—
														(i)shall be retained
				in each fiscal year in an amount not to exceed the amount specified in
				appropriation Acts, or otherwise made available for obligation, for such fiscal
				year; and
														(ii)shall only be
				collected and available to defray increases in the costs of inspecting
				establishments registered under section 415 and related activities to ensure
				compliance by such establishments with the requirements of this Act relating to
				food (including increases in such costs for an additional number of full-time
				equivalent positions in the Department of Health and Human Services to be
				engaged in such inspections and for management of information, and the
				acquisition, maintenance, and repair of information technology resources) over
				such costs, excluding costs paid from fees collected under this section, for
				fiscal year 2009 multiplied by the adjustment factor.
														(B)ComplianceThe
				Secretary shall be considered to have met the requirements of subparagraph
				(A)(ii) in any fiscal year if the costs funded by appropriations and allocated
				for inspections described in subsection (a)—
														(i)are not more than
				3 percent below the level specified in subparagraph (A)(ii); or
														(ii)(I)are more than 3 percent
				below the level specified in subparagraph (A)(ii), and fees assessed for the
				fiscal year following the subsequent fiscal year are decreased by the amount in
				excess of 3 percent by which such costs fell below the level specified in such
				subparagraph; and
															(II)such costs are not more than 5 percent
				below the level specified in such subparagraph.
															(3)Authorization of
				appropriationsFor each of the fiscal years 2010 through 2014,
				there is authorized to be appropriated for fees under this section an amount
				equal to the total revenue amount determined under subsection (b)(1) for the
				fiscal year, as adjusted or otherwise affected under subsection (c) and
				paragraph (4) of this subsection.
												(4)OffsetIf
				the sum of the cumulative amount of fees collected under this section for the
				fiscal years 2010 through 2013 and the amount of fees estimated to be collected
				under this section for fiscal year 2014 exceeds the cumulative amount
				appropriated under paragraph (3) for the fiscal years 2010 through 2013, the
				excess shall be credited to the appropriation account of the Food and Drug
				Administration as provided in paragraph (1), and shall be subtracted from the
				amount of fees that would otherwise be authorized to be collected under this
				section for fiscal year 2014.
												(g)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under subsection (a) within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
											(h)ConstructionThis
				section may not be construed to require that the number of full-time equivalent
				positions in the Department of Health and Human Services, for officers,
				employers, and advisory committees not engaged in inspections described in
				subsection (a), be reduced to offset the number of officers, employees, and
				advisory committees so engaged.
											(i)Annual fiscal
				reportsBeginning with fiscal year 2011, not later than 120 days
				after the end of each fiscal year for which fees are collected under this
				section, the Secretary shall prepare and submit to the Committee on Energy and
				Commerce of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions of the Senate a report on the implementation of
				the authority for such fees during such fiscal year and the use, by the Food
				and Drug Administration, of the fees collected for such fiscal year.
											(j)DefinitionIn
				this section, the term adjustment factor applicable to a fiscal
				year is the Consumer Price Index for all urban consumers (all items; United
				States city average) for October of the preceding fiscal year divided by such
				Index for October
				2009.
											.
							(c)Contents of
			 registrationParagraph (2) of
			 section 415(a) (21 U.S.C. 350d(a)) is amended by striking containing
			 information and all that follows and inserting the following:
						
							containing information that identifies the
			 following:(A)The name, address, and emergency contact
				information of each facility engaged in manufacturing, processing, packing, or
				holding food for consumption in the United States that the registrant
				operates.
							(B)The primary purpose
				and business activity of each such facility, including the dates of operation
				if the facility is seasonal.
							(C)The general food
				category (as listed under section 170.3(n) of title 21, Code of Federal
				Regulations, or as the Secretary may otherwise designate for purposes of
				evaluating potential threats to food protection) of any food manufactured,
				processed, packed, or held at each such facility.
							(D)All trade names
				under which each such facility conducts business related to food.
							(E)The name, address,
				and 24-hour emergency contact information of the United States distribution
				agent for each such facility, which agent shall maintain information on the
				wholesale and retail distribution of food.
							The
				registrant shall notify the Secretary of any change in the products, function,
				or legal status of each such facility (including cessation of business
				activities) not later than 30 days after the date of such
				change..
					(d)Suspension
			 authoritySection 415(a) (21
			 U.S.C. 350d(a)), as amended by subsection (c), is further amended by adding at
			 the end the following:
						
							(5)Suspension of
				registration
								(A)In
				generalThe Secretary may suspend the registration of any
				facility registered under this section, including the facility of an
				importer—
									(i)for violation of
				this Act that could result in serious adverse health consequences or death to
				humans or animals; or
									(ii)if the facility,
				or an employee of the facility, delays or limits an inspection, or refuses to
				permit entry or inspection, by the Secretary under this Act.
									(B)Notice and
				opportunity for hearingBefore suspending the registration of a
				facility under this paragraph, the Secretary shall provide notice to a
				registrant of an intent to suspend the registration and provide the registrant
				with an opportunity for an informal hearing. The Secretary may issue a written
				order of suspension following the hearing, if the Secretary finds that a
				violation described in subparagraph (A) has occurred.
								(C)ReinstatementA
				registration that is suspended under this section may be reinstated pursuant to
				criteria published by the Secretary in the Federal Register and on a public
				website of the Food and Drug Administration.
								(D)AppealAny
				registrant whose registration is suspended under this section may appeal that
				action in any appropriate district court of the United
				States.
								.
					(e)Effective
			 dates
						(1)Fees
							(A)Effective
			 dateThe Secretary of Health and Human Services shall first
			 impose the fee established under section 741 of the Federal Food, Drug, and
			 Cosmetic Act, as added by subsection (b)(2), for fiscal years beginning with
			 fiscal year 2010.
							(B)Sunset
			 dateSection 741 of the
			 Federal Food, Drug, and Cosmetic Act, as added by subsection (b)(2), does not
			 authorize the assessment or collection of a fee for registration under section
			 415 of such Act (21 U.S.C. 360) occurring after fiscal year 2014.
							(2)Modification of
			 registration formNot later
			 than 30 days after the date of the enactment of this Act, the Secretary of
			 Health and Human Services shall modify the registration form under section 415
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d) to comply with the
			 amendments made by subsection (c).
						(3)ApplicationThe amendments made by this section, other
			 than subsections (b)(2) and (c), shall take effect on the date that is 30 days
			 after the date on which such modified registration form takes effect, but not
			 later than 60 days after the date of the enactment of this Act.
						102.Hazard
			 analysis, risk-based preventive controls, and food safety plan
					(a)Prohibited
			 actSection 301 (21 U.S.C. 331) is amended by adding at the end
			 the following:
						
							(oo)The operation of
				a facility that manufactures, processes, packs, transports, or holds food for
				consumption in the United States if the owner, operator, or agent in charge of
				such facility is not in compliance with sections 418 and
				418A.
							.
					(b)RequirementsChapter
			 IV (21 U.S.C. 341 et seq.) is amended by adding at the end the
			 following:
						
							418.Hazard analysis
				and risk-based preventive controls
								(a)In
				generalThe owner, operator, or agent in charge of a facility
				shall, in accordance with this section, evaluate the hazards that could affect
				food manufactured, processed, packed, transported, or held by such facility,
				identify and implement preventive controls to significantly minimize, prevent,
				or eliminate the occurrence of such hazards, monitor the performance of such
				controls, and maintain records of such monitoring.
								(b)Hazard
				analysisThe owner, operator, or agent in charge of a facility
				shall identify and evaluate known or reasonably foreseeable hazards that may be
				associated with the facility, including—
									(1)biological,
				chemical, physical, and radiological hazards, natural toxins, pesticides, drug
				residues, decomposition, parasites, allergens, and unapproved food and color
				additives;
									(2)hazards that occur
				naturally, may be unintentionally introduced, or may be intentionally
				introduced, including by acts of terrorism; and
									(3)relevant hazards identified under section
				419.
									(c)Preventive
				controls
									(1)In
				generalThe owner, operator, or agent in charge of a facility
				shall identify, implement, and validate preventive controls, including at
				critical control points, if any, to significantly minimize, prevent, or
				eliminate hazards identified in the hazard analysis conducted under subsection
				(b).
									(2)Specific product
				typesThe Secretary may
				establish by regulation or guidance additional preventive controls under this
				section for specific product types to prevent intentional or unintentional
				contamination throughout the supply chain.
									(d)Monitoring of
				effectivenessThe owner, operator, or agent in charge of a
				facility shall monitor the effectiveness of the preventive controls implemented
				under subsection (c).
								(e)Corrective
				actionsThe owner, operator, or agent in charge of a facility
				shall establish procedures that the facility will implement if the preventive
				controls implemented under subsection (c) are found to be ineffective through
				monitoring under subsection (d).
								(f)VerificationThe
				owner, operator, or agent in charge of a facility shall verify that—
									(1)the preventive
				controls implemented under subsection (c) have been validated as adequate to
				control the hazards identified under subsection (b);
									(2)the owner,
				operator, or agent is conducting monitoring in accordance with subsection (d);
				and
									(3)the owner,
				operator, or agent is taking effective corrective actions under subsection
				(e).
									(g)Record
				keepingThe owner, operator, or agent in charge of a facility
				shall maintain, for not less than 2 years, records documenting the monitoring
				and verification of the effectiveness of the actions described in subsections
				(a) through (f).
								(h)Requirement To
				reanalyzeEach owner, operator, or agent in charge of a facility
				shall—
									(1)conduct a
				reanalysis under subsection (b)—
										(A)whenever there is
				a reasonable potential for a new hazard or a significant increase in a
				previously identified hazard;
										(B)not less
				frequently than once every 2 years; and
										(C)if the Secretary
				determines it to be appropriate for the protection of the public health;
				and
										(2)revise the
				preventive controls under subsection (c) to significantly minimize, prevent, or
				eliminate such hazard or document the basis for the conclusion that no such
				revision is needed.
									(i)DefinitionsFor
				purposes of this section:
									(1)Critical control
				pointThe term critical control point means a point,
				step, or procedure in a food process at which control can be applied and is
				essential to prevent or eliminate a food safety hazard or reduce it to an
				acceptable level.
									(2)FacilityThe
				term facility means a domestic facility or a foreign facility that
				is required to register under section 415.
									(3)Preventive
				controlsThe term preventive controls means those
				risk-based procedures, practices, and processes that a person knowledgeable
				about the safe manufacturing, processing, packing, transporting, or holding of
				food would have employed to significantly minimize, prevent, or eliminate the
				hazards identified under the hazard analysis conducted under subsection (a) and
				that are consistent with the current scientific understanding of safe food
				manufacturing, processing, packing, transporting, or holding at the time of the
				analysis. Those procedures, practices, and processes may include the
				following:
										(A)Sanitation
				procedures for food contact surfaces and utensils and food-contact surfaces of
				equipment.
										(B)Supervisor,
				manager, and employee hygiene training.
										(C)An environmental
				monitoring program to verify the effectiveness of pathogen controls.
										(D)An allergen control
				program.
										(E)A recall
				contingency plan.
										(F)Good manufacturing
				practices.
										(G)Supplier
				verification activities.
										418A.Food safety
				plan
								(a)Implementation
				of food safety plan
									(1)In
				generalBefore a facility (as defined in section 418(i))
				introduces or delivers for introduction into interstate commerce any shipment
				of food, the owner, operator, or agent in charge of the facility shall develop
				and implement a written food safety plan (in this section referred to as a
				food safety plan).
									(2)ContentsThe food safety plan shall include each of
				the following elements:
										(A)The hazard
				analysis conducted under section 418.
										(B)A description of
				the preventive controls being implemented under section 418(c), including any
				those for specific product types under section 418(c)(2).
										(C)Validation that
				such preventive controls are effective to reduce, control, or eliminate such
				hazard.
										(D)A description of
				monitoring of such preventive controls being implemented, including sampling
				and testing relating to the control of hazards where appropriate to verify that
				the controls are effective.
										(E)A description of
				the record keeping being conducted, including evidence of corrective actions,
				sampling and testing records, monitoring and verification records, and
				validation records.
										(F)A description of
				established procedures for the recall of articles of food, whether voluntarily
				or when required under section 422.
										(G)A description of
				established procedures for the trace back of articles of food, whether
				voluntarily or when required under section 403(g).
										(H)A description of
				established procedures to ensure a safe and secure supply chain for the
				ingredients or components used in making the food produced, processed, packed,
				transported, or held by such facility.
										(I)A description of
				established procedures to implement the science-based performance standards
				issued under section 419.
										(b)Inspection of
				food safety plan in course of facility inspectionIn the course of a facility inspection
				under section 704, the Secretary shall conduct a review of the food safety plan
				to ensure the plan meets relevant requirements of section 418, this section,
				and section 419 and is adequate to protect the public
				health.
								.
					(c)Guidance or
			 regulations
						(1)In
			 generalThe Secretary of
			 Health and Human Services (referred to in this subsection as the
			 Secretary) shall issue guidance or promulgate regulations to
			 establish science-based minimum standards for conducting a hazard analysis,
			 documenting hazards, implementing preventive controls, and documenting the
			 implementation of the preventive controls under sections 418 and 418A of the
			 Federal Food, Drug, and Cosmetic Act (as added by subsection (b)).
						(2)ConsiderationIn
			 issuing guidance or promulgating regulations under this section, the Secretary
			 shall consider the capacity of small businesses.
						(d)No effect on
			 HACCP authoritiesNothing in the amendments made by this section
			 limits the authority of the Secretary under the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 301 et seq.) or the Public Health Service Act (42
			 U.S.C. 201 et seq.) to revise, issue, or enforce product and category-specific
			 regulations, such as the Seafood Hazard Analysis Critical Controls Points
			 Program, the Juice Hazard Analysis Critical Control Program, and the Thermally
			 Processed Low-Acid Foods Packaged in Hermetically Sealed Containers
			 standards.
					(e)Effective
			 date
						(1)General
			 ruleThe amendments made by this section shall take effect 18
			 months after the date of the enactment of this Act.
						(2)ExceptionsNotwithstanding
			 paragraph (1)—
							(A)the amendments
			 made by this section shall apply to a small business (as defined by the
			 Secretary) after the date that is 2 years after the date of the enactment of
			 this Act; and
							(B)the amendments
			 made by this section shall apply to a very small business (as defined by the
			 Secretary) after the date that is 3 years after the date of the enactment of
			 this Act.
							103.Performance
			 standardsChapter IV (21
			 U.S.C. 341 et seq.), as amended by section 102, is further amended by adding at
			 the end the following:
					
						419.Performance
				standardsThe Secretary shall,
				not less frequently than every 2 years, review and evaluate epidemiological
				data and other appropriate sources of information, including research under
				section 113 of the Food and Drug Administration Globalization Act of 2009, to
				identify the most significant food-borne contaminants and the most significant
				resulting hazards, and shall issue, through guidance or by regulation,
				science-based performance standards (which may include action levels) to
				significantly minimize, prevent, or eliminate the occurrence of such hazards.
				Such standards shall be applicable to products and product classes and shall
				not be specific to an individual
				facility.
						.
				104.Safety
			 standards for fresh produce
					(a)Prohibited
			 actSection 301 (21 U.S.C.
			 331), as amended by sections 102 and 103, is amended by adding at the end the
			 following:
						
							(pp)The production or harvesting of produce not
				in accordance with minimum standards as provided by regulation under section
				419A(a) or a variance issued under section
				419A(e).
							.
					(b)StandardsChapter IV (21 U.S.C. 341 et seq.), as
			 amended by sections 102 and 103, is amended by adding at the end the
			 following:
						
							419A.Standards for
				produce safety
								(a)StandardsThe Secretary shall establish by regulation
				science-based minimum standards for the safe production and harvesting of those
				types of fruits and vegetables that are raw agricultural commodities for which
				the Secretary has determined that such standards minimize the risk of serious
				adverse health consequences or death.
								(b)ContentsThe
				regulations under subsection (a)—
									(1)shall set forth such procedures, processes,
				and practices as the Secretary determines to be reasonably necessary—
										(A)to prevent the
				introduction of known or reasonably foreseeable biological, chemical, and
				physical hazards, including hazards that occur naturally, may be
				unintentionally introduced, or may be intentionally introduced, including by
				acts of terrorism, into fruits and vegetables that are raw agricultural
				commodities; and
										(B)to provide
				reasonable assurances that the produce is not adulterated under section
				402;
										(2)shall include,
				with respect to growing, harvesting, packing, sorting, and storage operations,
				minimum standards for safety;
									(3)shall include
				standards addressing manure use, water quality, employee hygiene, sanitation
				and animal control, temperature controls, and nutrients;
									(4)may include
				standards for such other elements as the Secretary determines necessary to
				carry out subsection (a);
									(5)shall provide a
				reasonable period of time for compliance, taking into account the needs of
				small businesses for additional time to comply; and
									(6)shall provide for
				coordination of education and enforcement activities by State and local
				officials, as designated by the Governors of the respective States.
									(c)PrioritizationThe
				Secretary shall prioritize the implementation of the regulations under
				subsection (a) for specific fruits and vegetables that are raw agricultural
				commodities and have been associated with food-borne illness outbreaks.
								(d)EnforcementThe
				Secretary may coordinate with the Secretary of Agriculture and shall contract
				and coordinate with the agency or department designated by the Governor of each
				State to perform activities to ensure compliance with this
				section.
								.
					(c)Guidance;
			 rulemaking
						(1)GuidanceNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall publish, after consultation with the
			 Secretary of Agriculture and representatives of State departments of
			 agriculture, updated good agricultural practices and guidance for the safe
			 production and harvesting of specific types of fresh produce.
						(2)Proposed
			 rulemaking
							(A)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary, in consultation with the Secretary of Agriculture and
			 representatives of State departments of agriculture, shall publish a notice of
			 proposed rulemaking under section 419A of the Federal Food, Drug, and Cosmetic
			 Act, as added by subsection (b).
							(B)Public
			 inputDuring the comment period on the notice of proposed
			 rulemaking under subparagraph (A), the Secretary shall conduct not less than 3
			 public meetings in diverse geographical areas of the United States to provide
			 persons in different regions an opportunity to comment.
							(3)Final
			 regulationNot later than 1
			 year after the close of the comment period for the proposed rulemaking under
			 paragraph (2), the Secretary shall adopt a final regulation under section 419A
			 of the Federal Food, Drug, and Cosmetic Act, as added by subsection (b).
						(d)No effect on
			 HACCP authoritiesNothing in
			 the amendments made by this section limits the authority of the Secretary under
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or the Public
			 Health Service Act (42 U.S.C. 201 et seq.) to revise, issue, or enforce product
			 and category-specific regulations, such as the Seafood Hazard Analysis Critical
			 Controls Points Program, the Juice Hazard Analysis Critical Control Program,
			 and the Thermally Processed Low-Acid Foods Packaged in Hermetically Sealed
			 Containers standards.
					105.Risk-based
			 inspection
					(a)Risk-based
			 inspection schedule
						(1)In
			 generalSection 704 (21 U.S.C. 374) is amended by adding at the
			 end the following:
							
								(h)(1)Each facility registered
				under section 415 shall be inspected by one or more officers duly designated by
				the Secretary at a frequency determined pursuant to a risk-based
				schedule.
									(2)The Secretary shall establish such
				risk-based schedule not later than 18 months after the date of the enactment of
				this subsection and may subsequently revise such schedule in accordance with
				this section.
									(3)Such risk-based schedule shall
				provide for a frequency of inspections commensurate with the risk presented by
				the facility, but in no case shall inspections of a facility occur less than
				once every 4 years beginning on the date of the facility’s initial registration
				pursuant to section 415.
									(4)In determining the appropriate
				frequency of inspection, the Secretary shall consider—
										(A)the type of food manufactured, processed,
				packed, or held at the facility;
										(B)the compliance history of the
				facility;
										(C)whether the facility is certified by a
				certifying agent accredited pursuant to section 420(a); and
										(D)such other factors as the Secretary
				determines by guidance to be relevant to assessing the risk presented by the
				facility.
										.
						(2)Facilities
			 already registeredIn section 704(h)(3) of the Federal Food,
			 Drug, and Cosmetic Act, as added by paragraph (1), the term initial
			 registration pursuant to section 415 means, with respect to a facility
			 that is registered pursuant to section 415 of such Act as of the date of the
			 enactment of this Act, the first annual registration of the facility pursuant
			 to such section 415 that occurs on or after such date of enactment.
						(3)Reports on
			 risk-based inspections of food facilities
							(A)Initial
			 reportNot later than 18
			 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall submit a report to the Committee on Energy and Commerce of
			 the House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate describing the risk-based inspection schedule
			 established under section 704(h)(2) of the Federal Food, Drug, and Cosmetic
			 Act, as added by paragraph (1). Such report shall include a description of the
			 frequency of inspections for different classes of risk, the number of
			 facilities in each class, and an estimate of the projected 5-year costs of
			 implementing such inspection schedule.
							(B)Subsequent
			 reportsAnnually after the
			 submission of the report required by subparagraph (A), the Secretary shall
			 submit a report to the Congress on—
								(i)the
			 number of foreign and domestic facilities inspected under the risk-based
			 inspection schedule established under section 704(h)(2) of the Federal Food,
			 Drug, and Cosmetic Act, as added by paragraph (1), in the preceding 12 months;
			 and
								(ii)the costs of implementing the risk-based
			 inspection schedule for the preceding 12 months.
								(b)Food offered for
			 importThe third sentence of subsection (a) of section 801 (21
			 U.S.C. 381) is amended by inserting or (4) such article is food that has
			 been processed, packed, or held at a facility that is in violation of section
			 301(f) (prohibiting the delay or limitation of an inspection, or the refusal to
			 permit entry or inspection, under section 704), before then such
			 article shall be refused admission.
					106.Access to
			 records
					(a)Records
			 inspectionSection 414(a) (21 U.S.C. 350c) is amended—
						(1)by
			 striking If the Secretary has a reasonable belief that an article of
			 food is adulterated and presents a threat of serious adverse health
			 consequences or death to humans or animals, each and inserting
			 Each;
						(2)by striking the
			 term such article the first place such term appears and inserting
			 an article of food;
						(3)by striking
			 and a written notice to such person; and
						(4)by striking
			 and presents a threat of serious adverse health consequences or death to
			 humans or animals and inserting , misbranded, or otherwise in
			 violation of this Act; and
						(b)Conforming
			 amendmentSection 704(a)(1) (21 U.S.C. 374(a)(1)) is amended by
			 striking when the Secretary has a reasonable belief that an article of
			 food is adulterated and presents a threat of serious adverse health
			 consequences or death to humans or animals and inserting bearing
			 on whether such food is adulterated, misbranded, or otherwise in violation of
			 this Act.
					107.Traceability of
			 food
					(a)Farm and
			 restaurant records
						(1)InspectionSection
			 414(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350c(a)), as
			 amended by section 106, is amended by striking (excluding farms and
			 restaurants).
						(2)Maintenance of
			 recordsSection 414(b) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350c(b)), as amended by section
			 106, is amended by striking (excluding farms and
			 restaurants).
						(b)Standardized
			 electronic formatSection 414
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350c(a)), as amended by
			 section 106 and subsection (a), is amended—
						(1)in subsection (a),
			 by striking in any format (including paper and electronic formats)
			 and; and
						(2)in subsection (b),
			 by adding at the end the following: The Secretary shall require such
			 persons to maintain such records in a standardized electronic
			 format..
						(c)Identification
			 of source of raw agricultural productsSection 403 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end
			 the following:
						
							(z)If it is a raw agricultural product, unless
				each commercial shipment of the product contains information enabling the
				Secretary to identify—
								(1)the grower of the
				product;
								(2)the lot on which
				the product was produced;
								(3)the harvesting and
				packing dates of the product; and
								(4)any other
				information determined appropriate by the Secretary to facilitate
				identification of the source of raw agricultural
				products.
								.
					(d)StudyNot
			 later than 2 years after the date of the enactment of this Act, the
			 Commissioner of Food and Drugs shall—
						(1)complete a study on
			 the effectiveness of technologies for determining the source of raw
			 agricultural products; and
						(2)submit a report to
			 the Congress on the results of such study.
						108.Reinspection
			 fee applicable to facilities
					(a)In
			 generalPart 5 of subchapter
			 C of chapter VII (21 U.S.C. 371 et seq.), as added by section 101(b)(2), is
			 further amended by adding at the end the following:
						
							741A.Reinspection
				fee applicable to facilities
								(a)In
				generalThe Secretary shall
				assess and collect fees from each facility (as defined in section 415(b))
				that—
									(1)during such fiscal
				year, commits a violation of any requirement of this Act relating to food,
				including any such requirement relating to good manufacturing practices;
				and
									(2)because of such
				violation, undergoes additional inspection by the Food and Drug
				Administration.
									(b)Amount of
				feesThe Secretary shall set the amount of the fees under this
				section to fully defray the costs of conducting the additional inspections
				referred to in subsection (a)(2).
								(c)Use of
				feesThe Secretary shall make all of the fees collected pursuant
				to this section available solely to pay for the costs of additional inspections
				referred to in subsection
				(a)(2).
								.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 additional inspections occurring after the date of the enactment of this
			 Act.
					109.Certification of
			 food facilities
					(a)Misbranding
						(1)In
			 generalSection 403 (21 U.S.C. 343), as amended by section
			 101(a), is amended by adding at the end the following:
							
								(aa)If it is part of a shipment offered for
				import into the United States and such shipment is in violation of section
				420(b)(5) (requiring a certification to accompany certain food
				shipments).
								.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to shipments
			 offered for import on or after the date that is 3 years after the date of the
			 enactment of this Act.
						(b)Accreditation of
			 certifying agents; certification of laboratories and accreditation of
			 laboratory certifying agentsChapter IV (21 U.S.C. 341 et seq.), as
			 amended by sections 102(b), 103, and 104, is amended by adding at the end the
			 following:
						
							420.Accreditation
				of certifying agents
								(a)Accreditation as
				certifying agent
									(1)In
				generalBeginning not later than 2 years after the date of the
				enactment of this section, the Secretary shall establish and implement an
				accreditation system under which a foreign government, a State or regional food
				authority, a foreign or domestic cooperative that aggregates the products of
				growers or processors, and any other third party that the Secretary determines
				appropriate, may request to be accredited as a certifying agent to certify
				facilities as meeting the applicable requirements of this Act.
									(2)Qualifications
				of certifying agentsPrior to accrediting an third party as a
				certifying agent under paragraph (1), the Secretary shall perform such reviews
				and audits of the training and qualifications of auditors used by the third
				party, and conduct such reviews of internal systems and such other
				investigation of the third party, as the Secretary deems necessary to determine
				whether the third party—
										(A)meets the
				requirements of this section; and
										(B)is qualified to
				evaluate the compliance of a facility with the applicable requirements of this
				Act.
										(3)Limitation of
				accreditationThe Secretary may limit the accreditation under
				paragraph (1) of a certifying agent to the certification of facilities that
				produce, manufacture, process, or hold only specified food products (or
				categories of food products).
									(4)Performance of
				audits and renewal of accreditationThe Secretary shall audit the
				performance of certifying agents on a periodic basis, but not less than every 4
				years, for the purpose of renewing the accreditation of such agents.
									(5)Withdrawal of
				accreditationThe Secretary—
										(A)may withdraw
				accreditation under paragraph (1) from a certifying agent if—
											(i)a
				facility certified by the agent is linked to an outbreak of human or animal
				illness; or
											(ii)the Secretary
				finds that the agent no longer meets the requirements for accreditation;
				and
											(B)shall withdraw accreditation under
				paragraph (1) from a certifying agent if the Secretary finds that the
				certifying agent has refused to allow the Secretary to conduct such audits and
				investigations as may be necessary to ensure continued compliance with the
				requirements of this section.
										(6)Publication of
				list of certifying agentsThe Secretary shall publish and
				maintain on the website of the Food and Drug Administration a current list of
				certifying agents accredited under this section, including—
										(A)each such agent’s
				name and location; and
										(B)any other
				information deemed necessary by the Secretary.
										(b)Additional
				requirements applicable to certifying agentsAs conditions of accreditation under
				subsection (a), a certifying agent shall agree to the following:
									(1)Audit
				requirementsA certifying agent shall not certify a facility
				unless the certifying agent has—
										(A)conducted an
				on-site audit of the facility, which shall be unannounced for a domestic
				facility;
										(B)reviewed the
				facility’s food safety plan under section 418A to ensure the plan meets
				applicable requirements of this Act and is adequate to protect the public
				health;
										(C)prepared an audit
				report in a form and manner designated by the Secretary; and
										(D)conducted any
				other review, analysis, or testing determined by the Secretary to be
				appropriate for determining such facility’s compliance with the applicable
				requirements of this Act.
										(2)Access to
				reports and recordsA certifying agent shall provide to the
				Secretary, upon request—
										(A)a copy of any audit
				report prepared under paragraph (1)(C);
										(B)any records
				relating to corrective actions planned or taken by the audited facility;
				and
										(C)any other records
				related to—
											(i)the certification
				or decertification of a facility;
											(ii)compliance of a
				facility with the requirements of this Act; or
											(iii)the accreditation
				of the certifying agent.
											(3)Conflicts of
				interest
										(A)In
				generalA certifying agent shall—
											(i)not have an
				ownership, management, or other financial interest in any facility to be
				certified by the certifying agent or in such facility’s suppliers or
				vendors;
											(ii)have procedures to
				ensure against the use, in carrying out audits of a facility under this
				section, of any officer or employee who has a financial conflict of interest
				regarding such facility; and
											(iii)have written
				conflict of interest policies that include prompt disclosure to the Secretary
				of all conflicts or potential conflicts of interest.
											(B)RegulationsNot
				later than 18 months after the date of the enactment of this section, the
				Secretary shall promulgate regulations to implement the requirements of
				subparagraph (A). Such regulations shall include a structure, including timing
				and public disclosure, for fees paid by facilities to certifying agents.
										(4)Decertification
				of facilitiesA certifying
				agent shall decertify a facility if the certifying agent, after providing a
				reasonable opportunity for corrective action, finds that the facility no longer
				meets the applicable requirements of this Act.
									(5)Required
				certification of importsA
				certifying agent shall issue a written and electronic certification to
				accompany each shipment offered for import into the United States containing
				food that was manufactured, processed, packed, or held by a facility certified
				by the agent, subject to requirements set forth by the Secretary.
									(6)Risks to public
				healthIf, at any time during
				an audit, an auditor of a certifying agent finds a condition at a facility that
				could cause or contribute to illness or injury to an individual consuming an
				article of food manufactured, processed, packed, or held by the facility, the
				certifying agent shall immediately notify the Secretary of the identity of the
				facility and such condition.
									(c)False or
				misleading statementsFor
				purposes of section 301(q)(2), any statement or representation made by an
				employee or agent of a facility to an auditor of a certifying agent or a
				certifying agent is deemed to be a report required by or under this Act.
								(d)DefinitionsIn
				this section:
									(1)The term
				certifying agent means a third party accredited as a certifying
				agent pursuant to subsection (a)(1).
									(2)The term facility means a
				facility required to be registered under section 415.
									421.Certification
				of laboratories; accreditation of laboratory certifying agents
								(a)In
				generalNot later than 2 years after the date of the enactment of
				this section, the Secretary shall establish a program for the certification of
				laboratories for the purpose of conducting sampling and testing of food to
				ensure compliance with the requirements of this Act.
								(b)StandardsNot
				later than 18 months after the date of the enactment of this section, the
				Secretary shall develop standards to certify laboratories under this section.
				Such standards shall include—
									(1)standards for
				sampling and analytical procedures;
									(2)training and
				qualification levels for individuals who conduct the analyses;
									(3)standards for
				internal quality systems; and
									(4)any other
				standards determined appropriate by the Secretary.
									(c)Accreditation of
				third parties as laboratory certifying agents
									(1)In
				generalThe Secretary may establish an accreditation system under
				which third parties, as determined appropriate by the Secretary, may request to
				be accredited as a laboratory certifying agent to certify laboratories as
				meeting the applicable requirements of this Act.
									(2)Application of
				requirements relating to qualifications of agents, performance of audits and
				renewal of accreditation, and withdrawal of accreditationThe
				provisions of paragraphs (2), (4), and (5), other than paragraph (5)(A)(i), of
				section 420(a) shall apply to the accreditation of laboratory certifying agents
				with respect to laboratories in the same manner as such provisions apply to the
				accreditation of certifying agents with respect to facilities.
									(3)Application of
				additional requirementsThe provisions of paragraphs (1) (other
				than subparagraph (B) and other than the requirement under subparagraph (A)
				that an audit be unannounced), (2), (3), and (4) of section 420(b) shall apply
				to laboratory certifying agents under this subsection with respect to
				laboratories in the same manner as such provisions apply to the certifying
				agents with respect to facilities.
									(4)Laboratory
				certifying agent definedIn this section, the term
				laboratory certifying agent means a third party accredited as a
				laboratory certifying agent under this subsection.
									(d)Publication of
				list of certifying agents and certified laboratoriesThe provisions of paragraph (6) of section
				420(a) shall apply to third parties accredited as laboratory certifying agents
				under subsection (c) and to laboratories certified under subsection (a) in the
				same manner as such provisions apply to third parties accredited as certifying
				agents under such section.
								(e)Food testing by
				certified laboratories
									(1)In
				generalBeginning 3 years after the date of the enactment of this
				section, testing of food described in paragraph (2) shall be conducted only by
				Federal laboratories or by laboratories certified under subsection (a).
									(2)Testing of food
				coveredThe testing of food described in this paragraph is
				testing of food—
										(A)conducted in support of an admission of an
				article of food under section 801;
										(B)conducted in
				support of a reoffer of food previously denied admission under section
				402(h);
										(C)conducted under an
				import alert that requires successive consecutive tests;
										(D)conducted to show
				compliance with an order of the Secretary;
										(E)conducted in
				support of an appeal of an order of the Secretary; or
										(F)as otherwise
				required to be conducted by the Secretary, as the Secretary deems
				appropriate.
										(3)Access to
				testing resultsThe results of any testing of food described in
				paragraph (2) by a laboratory certified under this section shall be promptly
				transmitted by such laboratory in electronic format to the Secretary.
									(f)False or
				misleading statementsFor purposes of section 301(q)(2), as
				amended by section 406, any statement or representation made by an employee or
				agent of a laboratory to a laboratory certifying agent is deemed to be a report
				required by or under this
				Act.
								.
					(c)FeesPart 5 of subchapter C of chapter VII, as
			 added by section 101(b) and amended by section 108(a), is amended by adding at
			 the end the following:
						
							741B.Certifying
				agent fee
								(a)In
				generalThe Secretary shall
				assess and collect a fee for the accreditation of an entity as a certifying
				agent under section 420(a) for the purpose of defraying the costs of
				implementing the system established for such accreditation.
								(b)Amount of
				feeThe amount of a fee under
				this section shall be as determined by the Secretary.
								741C.Laboratory
				certifying agent accreditation feeThe Secretary shall assess and collect an
				annual fee, specified by the Secretary, for accreditation of laboratory
				certifying agents under section 421 for the purpose of defraying the costs of
				the accreditation activities under such
				section.
							.
					110.Safe and secure
			 food importation programChapter VIII (21 U.S.C. 381 et seq.) is
			 amended by adding at the end the following:
					
						805.Safe and secure
				food importation program
							(a)In
				generalBeginning not later
				than 2 years after the date of the enactment of this section, the Secretary
				shall establish by regulation and carry out a program under which the Secretary
				expedites the movement of food through the importation process under this Act
				if each facility involved in the production, manufacture, processing,
				packaging, and holding of the food—
								(1)is certified by a certifying agent
				accredited pursuant to section 420(a)(1); and
								(2)has agreed to
				abide by, and has been determined by the Secretary to be in compliance with,
				the food safety and security guidelines developed under subsection (b) with
				respect to such food.
								(b)Guidelines
								(1)DevelopmentFor
				purposes of the program established under subsection (a), the Secretary shall
				develop safety and security guidelines applicable to the importation of
				food.
								(2)FactorsSuch
				guidelines shall take into account the following factors:
									(A)The personnel of
				the person importing the food.
									(B)The physical and
				procedural safety and security of such person’s food supply chain.
									(C)The sufficiency of
				access controls for food and ingredients purchased by such person.
									(D)Vendor and
				supplier information.
									(E)Such other factors
				as the Secretary determines
				necessary.
									.
				BIntervention
				111.Public health
			 assessment system
					(a)Active
			 surveillance systemThe Secretary of Health and Human Services
			 (in this subtitle referred to as the Secretary), acting through
			 the Centers for Disease Control and Prevention, shall establish and implement
			 an active surveillance system for food, based on a representative proportion of
			 the population of the United States, to assess more accurately the frequency
			 and sources of human illness in the United States associated with the
			 consumption of food.
					(b)Sampling
			 system
						(1)In
			 generalThe Secretary shall establish and implement a sampling
			 system under which the Secretary takes and analyzes samples of food
			 products—
							(A)to assist the
			 Secretary in carrying out this Act and the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.); and
							(B)to more accurately
			 assess the nature, frequency of occurrence, and amounts of contaminants in food
			 products.
							(2)RequirementsSuch
			 sampling system shall provide—
							(A)statistically valid
			 monitoring, including market-basket studies, on the nature, frequency of
			 occurrence, and amounts of contaminants in food products available to
			 consumers; and
							(B)at the request of
			 the Secretary, such other information, including analysis of monitoring and
			 verification samples, as the Secretary determines may be useful in assessing
			 the occurrence of contaminants in food products.
							(3)GuidelinesWithin 12 months after the date of the
			 enactment of this Act, the Secretary shall establish guidelines for the
			 sampling system under this subsection.
						(c)Assessment of
			 health hazardsThrough the surveillance system under subsection
			 (a) and the sampling system under subsection (b), the Secretary shall rank food
			 categories based on their hazard to human health and identify appropriate
			 industry and regulatory approaches to minimize hazards in the food supply. Such
			 analysis may include—
						(1)the safety of
			 commercial harvesting and processing, as compared with the health hazards
			 associated with food products that are harvested for recreational or
			 subsistence purposes and prepared noncommercially;
						(2)the safety of food
			 products that are domestically harvested and processed, as compared with the
			 health hazards associated with food products that are harvested or processed
			 outside the United States;
						(3)contamination
			 originating from handling practices that occur prior to or after sale of food
			 products to consumers; and
						(4)use of comparative
			 risk assessments.
						112.Public
			 education and advisory system
					(a)Public
			 educationThe Secretary, in cooperation with private and public
			 organizations, including the appropriate State entities, shall design and
			 implement a national public education program on food safety. The program shall
			 provide—
						(1)information to the
			 public regarding Federal standards and good practice requirements and promotion
			 of public awareness, understanding, and acceptance of such standards and
			 requirements;
						(2)information to
			 health professionals so that they may improve diagnosis and treatment of
			 food-related illness and advise individuals whose health conditions place them
			 in particular risk; and
						(3)such other
			 information or advice to consumers and other persons as the Secretary
			 determines will promote the purposes of this Act.
						(b)Health
			 advisoriesThe Secretary shall work with the States and other
			 appropriate entities to—
						(1)develop and
			 distribute regional and national advisories concerning food safety;
						(2)develop
			 standardized formats for written and broadcast advisories; and
						(3)incorporate State
			 and local advisories into the national public education program required under
			 subsection (a).
						113.Research
					(a)In
			 generalThe Secretary shall conduct research to assist in the
			 implementation of this Act, including studies to—
						(1)improve sanitation
			 and food safety practices in the processing of food products;
						(2)develop improved
			 techniques for the monitoring of food and inspection of food products;
						(3)develop efficient,
			 rapid, and sensitive methods for determining and detecting the presence of
			 contaminants in food products;
						(4)determine the
			 sources of contamination of food and food products with contaminants;
						(5)develop
			 consumption data with respect to food products;
						(6)draw upon research
			 and educational programs that exist at the State and local level;
						(7)utilize the DNA
			 matching system and other processes to identify and control pathogens;
						(8)address common and
			 emerging zoonotic diseases;
						(9)develop methods to
			 reduce or destroy pathogens before, during, and after processing;
						(10)analyze the
			 incidence of antibiotic resistance as it pertains to the food supply and
			 develop new methods to reduce the transfer of antibiotic resistance to humans;
			 and
						(11)conduct other
			 research that supports the purposes of this Act.
						(b)Contract
			 authorityThe Secretary is authorized to enter into contracts and
			 agreements with any State, university, government agency, or other person to
			 carry out this section.
					114.Notification,
			 nondistribution, and recall of adulterated or misbranded articles of
			 food
					(a)Prohibited
			 actsSection 301 (21 U.S.C. 331), as amended by sections 102 and
			 104, is amended by adding at the end the following:
						
							(qq)(1)The failure to notify the
				Secretary in violation of section 422(a).
								(2)The failure to comply with—
									(A)an order issued under section 422(b)
				following any hearing requested under section 422(c); or
									(B)an amended order issued under section
				422(d)(1).
									.
					(b)Notification,
			 nondistribution, and recall of adulterated or misbranded articles of
			 foodChapter IV (21 U.S.C.
			 341 et seq.), as amended by sections 102(b), 104, and 108(c), is amended by
			 adding at the end the following:
						
							422.Notification,
				nondistribution, and recall of adulterated or misbranded articles of
				food
								(a)Notification to
				Secretary of violation
									(1)In
				generalA person (other than a household consumer or other
				individual who is the intended consumer of an article of food) that has reason
				to believe that an article of food when introduced into or while in interstate
				commerce, or while held for sale (regardless of whether the first sale) after
				shipment in interstate commerce, is adulterated or misbranded in a manner that,
				if consumed, may result in illness or injury shall, as soon as practicable,
				notify the Secretary of the identity and location of the article.
									(2)Manner of
				notificationNotification under paragraph (1) shall be made in
				such manner and by such means as the Secretary may require by
				regulation.
									(b)Recall and
				Consumer Notification
									(1)Voluntary
				actionsOn receiving notification under subsection (a) or by
				other means of a suspected adulteration or misbranding of food, if the
				Secretary finds that an article of food when introduced into or while in
				interstate commerce, or while held for sale (regardless of whether the first
				sale) after shipment in interstate commerce, is adulterated or misbranded in a
				manner that, if consumed, may result in illness or injury (as determined by the
				Secretary), the Secretary shall provide all appropriate persons (including the
				manufacturer, importer, distributor, or retailer of the article) with an
				opportunity (as determined by the Secretary)—
										(A)to cease
				distribution of the article;
										(B)to notify all
				persons—
											(i)that produce,
				manufacture, pack, process, prepare, treat, package, distribute, or hold the
				article, to cease immediately those activities with respect to the article;
				or
											(ii)to which the
				article has been distributed, transported, or sold, to cease immediately
				distribution of the article;
											(C)to recall the
				article;
										(D)in consultation
				with the Secretary, to provide notice of the finding of the Secretary to all
				consumers to which the article was, or may have been, distributed and to
				appropriate State and local health officials; and
										(E)to notify State
				and local public health officials.
										(2)Mandatory
				actionsIf the appropriate person referred to in paragraph (1)
				does not carry out the actions described in that paragraph with respect to an
				article within the time period and in the manner prescribed by the Secretary,
				the Secretary—
										(A)shall issue an
				order requiring the person—
											(i)to
				immediately cease distribution of the article; and
											(ii)to immediately
				make the notification described in paragraph (1)(B); and
											(B)may take control
				or possession of the article.
										(3)Notice to
				consumers and health officialsThe Secretary shall, as the
				Secretary determines to be necessary, provide notice of the finding of the
				Secretary under paragraph (1) to consumers to which the article was, or may
				have been, distributed and to appropriate State and local health
				officials.
									(c)Hearings on
				Orders
									(1)In
				generalThe Secretary shall provide a person subject to an order
				under subsection (b)(2) with an opportunity for a hearing on—
										(A)the actions
				required by the order; and
										(B)any reasons why
				the article of food that is the subject of the order should not be
				recalled.
										(2)Timing of
				hearingsIf a hearing is requested under paragraph (1) with
				respect to an order, the Secretary shall hold the hearing as soon as
				practicable, but not later than 2 business days, after the date of issuance of
				the order.
									(d)Post-Hearing
				Recall Orders
									(1)Amendment of
				ordersIf, after providing an opportunity for a hearing (and a
				hearing if requested) under subsection (c), the Secretary determines that an
				article of food when introduced into or while in interstate commerce, or while
				held for sale (regardless of whether the first sale) after shipment in
				interstate commerce, is adulterated or misbranded in a manner that, if
				consumed, may result in illness or injury, the Secretary may, as the Secretary
				determines to be necessary—
										(A)amend the order
				under subsection (b)(2)—
											(i)to
				require recall of the article or other appropriate action; and
											(ii)to specify a
				timetable during which the recall shall occur;
											(B)require periodic
				reports to the Secretary describing the progress of any such recall; and
										(C)provide notice of
				such a recall to consumers to which the article was, or may have been,
				distributed.
										(2)Vacation of
				ordersIf, after providing an opportunity for a hearing (and a
				hearing if requested) under subsection (c), the Secretary determines that
				adequate grounds do not exist to continue the actions required by the order,
				the Secretary shall vacate the order.
									(e)Remedies Not
				ExclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be
				available.
								.
					(c)Effective
			 dateSections 301(qq)(1) and 422 of the Federal Food, Drug, and
			 Cosmetic Act, as added by subsections (a) and (b), shall apply with respect to
			 articles of food as of such date, not later than 1 year after the date of the
			 enactment of this Act, as the Secretary of Health and Human Services shall
			 specify.
					CResponse
				121.Administrative
			 detention
					(a)In
			 generalSection 304(h)(1)(A) (21 U.S.C. 334(h)(1)(A)) is amended
			 by—
						(1)striking
			 credible evidence or information indicating and inserting
			 reason to believe; and
						(2)striking
			 presents a threat of serious adverse health consequences or death to
			 humans or animals and inserting is adulterated or
			 misbranded.
						(b)RegulationsNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall issue an interim final rule amending subpart K of part 1 of title 21,
			 Code of Federal Regulations, to implement the amendment made by this
			 section.
					(c)Effective
			 dateThe amendments made by this section shall take effect 180
			 days after the date of enactment of this Act.
					122.Civil penalties
			 relating to food
					(a)In
			 generalChapter III (21
			 U.S.C. 331 et seq.) is amended by adding after section 303 the
			 following:
						
							303A.Civil
				penalties relating to foods
								(a)In
				general
									(1)AssessmentThe
				Secretary may assess against a person that commits an act prohibited by section
				301 with respect to an article of food a civil penalty for each such act of not
				more than—
										(A)$100,000, in the
				case of an individual; and
										(B)$500,000, in the
				case of any other person.
										(2)Separate
				offensesEach prohibited act described in paragraph (1) and each
				day during which the act continues shall be considered to be a separate
				offense.
									(3)Notice and
				opportunity for hearingThe Secretary shall not assess a civil
				penalty under this section against a person unless the person is given notice
				and opportunity for a hearing on the record before the Secretary in accordance
				with sections 554 and 556 of title 5, United States Code.
									(4)Determination of
				civil penalty amountThe amount of a civil penalty under this
				section—
										(A)shall be assessed
				by the Secretary by written order, taking into account—
											(i)the gravity of the
				violation;
											(ii)the degree of
				culpability of the person;
											(iii)the size and
				type of the business of the person; and
											(iv)any history of
				prior offenses by the person; and
											(B)shall be reviewed
				only in accordance with subsection (b).
										(b)Judicial
				review
									(1)In
				generalAn order assessing a civil penalty against a person under
				subsection (a) shall be final unless the person—
										(A)not later than 30
				days after the effective date of the order, files a petition for judicial
				review of the order in—
											(i)the United States
				court of appeals for the circuit in which the person resides or has its
				principal place of business; or
											(ii)the United States
				Court of Appeals for the District of Columbia Circuit; and
											(B)simultaneously
				sends a copy of the petition by certified mail to the Secretary.
										(2)Filing of copy
				of recordThe Secretary shall promptly file in the court a
				certified copy of the record on which the order was issued.
									(3)Standard of
				reviewThe findings of the Secretary relating to the order shall
				be set aside only if the findings are found to be unsupported by substantial
				evidence on the record as a whole.
									(c)Collection
				actions for failure To pay assessment
									(1)Referral to
				attorney generalIf a person fails to pay a civil penalty
				assessed under subsection (a) after the order assessing the civil penalty has
				become a final order, or after the court of appeals has entered final judgment
				in favor of the Secretary, the Secretary may refer the matter to the Attorney
				General.
									(2)Action by
				attorney generalThe Attorney General shall bring a civil action
				to recover the amount of the civil penalty in United States district
				court.
									(3)Scope of
				reviewIn a civil action under paragraph (2), the validity and
				appropriateness of the order of the Secretary assessing the civil penalty shall
				not be subject to review.
									(d)Penalties
				deposited in TreasuryAll amounts collected as civil penalties
				under this section shall be deposited in the Treasury of the United States and
				shall be available to cover costs of the Administration in carrying out food
				safety activities under this Act.
								(e)Penalties in
				lieu of other actionsNothing in this Act requires the Secretary
				to report for prosecution, or for the commencement of any libel or injunction
				proceeding, any violation of this Act in any case in which the Secretary
				believes that the public interest will be adequately served by the assessment
				of a civil penalty under this section.
								(f)Remedies not
				exclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be
				available.
								.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 prohibited acts committed on or after the date of the enactment of this Act
			 .
					123.Failure to
			 consent to investigationSection 801 (21 U.S.C. 381) is amended by
			 adding at the end the following:
					
						(p)The Secretary may deny importation of food,
				other than only for personal use, from any foreign country, or which is
				manufactured, processed, packed, or held by a facility (as defined in section
				415), if the government of such country, or such facility, respectively, does
				not timely consent to an investigation by the Administration when food from
				that country or facility is linked to a food-borne illness outbreak or is
				otherwise found to be adulterated or
				mislabeled.
						.
				DMiscellaneous
				131.Labeling
			 requirement for meat, poultry products, and seafood that contain carbon
			 monoxide
					(a)Labeling
			 requirement
						(1)In
			 generalParagraph (t) of section 201 (21 U.S.C. 321) is amended
			 by adding at the end the following:
							
								(4)In the case of food that is meat within the
				meaning of the Federal Meat Inspection Act, a poultry product within the
				meaning of the Poultry Products Inspection Act, or seafood (including all fresh
				or saltwater fish, molluscan shellfish, crustaceans, and other forms of aquatic
				animal life) intended for human consumption as food within the meaning of
				section 201(f) (referred to collectively in this paragraph as
				seafood), the term color additive shall include
				carbon monoxide under conditions of use that may impart, maintain, preserve,
				stabilize, fix, or otherwise affect the color of fresh meat, poultry products,
				or seafood, unless the label of such food bears, prominently and conspicuously
				in such place and in such manner as to render it likely to be read and
				understood by the ordinary person, the following statement to prevent consumer
				deception and serious risks to the public health: CONSUMER NOTICE:
				Carbon monoxide has been used to preserve the color of this product. Do not
				rely on color or the “use or freeze by” date alone to judge the freshness of
				the
				product.
								.
						(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to food labeled on or after the date that is 30
			 days after the date of the enactment of this Act.
						(b)Discretionary
			 authorityIf, not earlier than 5 years after the effective date
			 described in subsection (a)(2), the Secretary of Health and Human Services
			 finds, based on competent and reliable scientific evidence, that the statement
			 prescribed in section 201(t)(4) of the Federal Food, Drug, and Cosmetic Act is
			 no longer required to prevent consumer deception and other harms, then the
			 Secretary is authorized to issue regulations establishing alternative labeling
			 requirements that are shown to be adequate and effective in preventing consumer
			 deception and other harms related to the conditions of use of carbon monoxide,
			 including with respect to preventing any consumer deception or other harm that
			 may result from the actual conditions of carbon monoxide use and its potential
			 to impart a persistent color to meat, poultry products, or seafood described in
			 such section through a reaction with natural pigment.
					132.Food substances
			 generally recognized as safeSection 409 (21 U.S.C. 348) is amended by
			 adding at the end the following:
					
						(k)Substances generally recognized as safe(1)Not later than 60 days
				after the date of receipt by the Secretary, after the date of the enactment of
				this subsection, of a request for a substance to be determined by the Secretary
				to be a GRAS food substance, the Secretary shall publish notice of such request
				in the Federal Register.
							(2)Not later than 90 days after the date of
				publication of a notice under paragraph (1), the Secretary shall determine
				whether the substance is a GRAS food substance.
							(3)A
				determination by the Secretary of whether a substance is a GRAS food substance
				shall be published in the Federal Register.
							(4)In this subsection, the term GRAS
				food substance means a substance excluded from the definition of the
				term food additive in section 201(s) because such substance is
				generally recognized, among experts qualified by scientific training and
				experience to evaluate its safety, as having been adequately shown through
				scientific procedures (or, in the case of a substances used in food prior to
				January 1, 1958, through either scientific procedures or experience based on
				common use in food) to be safe under the conditions of its intended
				use.
							.
				133.Country of
			 origin labeling; disclosure of source of ingredients
					(a)FoodSection
			 403 (21 U.S.C. 343), as amended by sections 101(a) and 108(b), is amended by
			 adding at the end the following:
						
							(bb)In the case of a
				processed food if—
								(1)the labeling of
				the food fails to identify the country in which the final processing of the
				food occurs; and
								(2)the website for
				the manufacturer of the food fails to identify the country (or countries) of
				origin for each ingredient in the food.
								(cc)In the case of
				non-processed food if—
								(1)the labeling of
				the food fails to identify the country of origin of the food; and
								(2)the website for
				the original packer of the food fails to identify the country of origin for the
				food.
								.
					(b)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 promulgate final regulations to carry out paragraphs (bb) and (cc) of section
			 403 of the Federal Food, Drug, and Cosmetic Act, as added by subsection
			 (a).
					(c)Effective
			 dateThe requirements of paragraphs (bb) and (cc) of section 403
			 of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a), take
			 effect on the date that is 2 years after the date of the enactment of this Act.
					134.New food and
			 animal feed export certification fee to improve the ability of United States
			 firms to export their productsPart 5 of subchapter C of chapter VII (21
			 U.S.C. 371 et seq.), as added by section 101(b) and amended by sections 108 and
			 109, is further amended by adding at the end the following:
					
						741D.New food and
				animal feed export certification fee to improve the ability of United States
				firms to export their products
							(a)In
				generalIf the Secretary
				provides for the issuance of export certificates for foods and animal feeds in
				cases where exportation is restricted without such a certificate, the Secretary
				may impose a fee for the issuance of such a certificate.
							(b)AmountThe
				amount of the fee under this section shall be an amount that is reasonably
				related to the cost of issuing such certificates.
							(c)Use of
				feesThe Secretary shall make all of the fees collected pursuant
				to this section available solely to pay for the costs of issuance of such
				certificates.
							.
				IIDrug
			 and Device Safety
			201.Registration of
			 producers of drugs and devices; applicable fee
				(a)Registration
					(1)MisbrandingParagraph (o) of section 502 (21 U.S.C.
			 352) is amended by striking in any State.
					(2)Effective
			 dateThe amendment made by paragraph (1) applies only with
			 respect to registration under section 510 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360) occurring on or after the date of the enactment of
			 this Act.
					(b)Registration
			 fee
					(1)MisbrandingParagraph (o) of section 502 (21 U.S.C.
			 352), as amended by subsection (a)(2), is further amended by inserting after
			 not duly registered under section 510 the following: or
			 in violation of section 736C for failure to pay a fee.
					(2)EstablishmentPart
			 2 of subchapter C of chapter VII (21 U.S.C. 379g et seq.) is amended by adding
			 at the end the following:
						
							736C.Registration
				fee
								(a)In
				generalExcept as provided in
				subsection (b) of this section, the Secretary shall assess and collect an
				annual fee for registration under subsection (b), (c), (d), or (i) of section
				510 to defray increases (as described in subsection (g)(2)(A)(ii)) in the costs
				of inspecting establishments registered under subsection (b), (c), (d), or (i)
				of section 510 to ensure compliance by such establishments with the
				requirements of this Act relating to drugs or devices.
								(b)ExceptionThe
				Secretary shall not assess or collect a fee under this section for registration
				of an establishment under section 510 on the basis of such establishment’s
				manufacture, preparation, propagation, or processing of an excipient of a
				drug.
								(c)Fee revenue
				amounts
									(1)In
				generalFor each of fiscal
				years 2010 through 2014, fees under subsection (a) shall, except as provided in
				subsections (d), (f), and (g), be established to generate a total revenue
				amount under subsection (a).
									(2)Total revenue
				amountNot later than September 1, 2010, the Secretary shall
				transmit to the Congress the total revenue amount under paragraph (1) and how
				such amount was calculated.
									(3)Annual fee
				settingThe Secretary shall,
				not later than 60 days before the start of each fiscal year that begins after
				September 30, 2009, establish, for the next fiscal year, registration fees
				under subsection (a)—
										(A)based on the total
				revenue amount applicable under paragraph (1); and
										(B)taking into
				consideration the difference in costs of inspections between foreign and
				domestic establishments.
										(d)Adjustments
									(1)Inflation
				adjustmentFor fiscal year 2011 and subsequent fiscal years, the
				revenues established in subsection (c)(1) shall be adjusted by the Secretary by
				notice, published in the Federal Register, for a fiscal year to reflect the
				greater of—
										(A)the total
				percentage change that occurred in the Consumer Price Index for all urban
				consumers (all items; U.S. city average) for the 12-month period ending June 30
				preceding the fiscal year for which fees are being established;
										(B)the total
				percentage change for the previous fiscal year in basic pay under the General
				Schedule in accordance with section 5332 of title 5, United States Code, as
				adjusted by any locality-based comparability payment pursuant to section 5304
				of such title for Federal employees stationed in the District of Columbia;
				or
										(C)the average annual
				change in the cost, per full-time equivalent position of the Food and Drug
				Administration, of all personnel compensation and benefits paid with respect to
				such positions for the first 5 years of the preceding 6 fiscal years.
										The adjustment made each fiscal year
				by this subsection will be added on a compounded basis to the sum of all
				adjustments made each fiscal year after fiscal year 2009 under this
				subsection.(2)Workload
				adjustmentFor fiscal year 2011 and subsequent fiscal years,
				after the fee revenues established in subsection (c)(1) are adjusted for a
				fiscal year for inflation in accordance with paragraph (1), the fee revenues
				shall be adjusted further for such fiscal year to reflect changes in the
				workload of the Secretary for inspections described in subsection (a). With
				respect to such adjustment:
										(A)The adjustment
				shall be determined by the Secretary based on a weighted average of the change
				in the total amount of inspections described in subsection (a). The Secretary
				shall publish in the Federal Register the fee revenues and fees resulting from
				the adjustment and the supporting methodologies.
										(B)Under no
				circumstances shall the adjustment result in fee revenues for a fiscal year
				that are less than the fee revenues for the fiscal year established in
				subsection (c)(1), as adjusted for inflation under paragraph (1). Any
				adjustment for changes in inspection activities made in setting fees and
				revenue amounts for fiscal year 2011 may not result in the total workload
				adjustment being more than 2 percentage points higher than it would have been
				in the absence of the adjustment for changes in inspection activities.
										(C)The Secretary
				shall contract with an independent accounting firm to study the adjustment for
				changes in inspection activities applied in setting fees and revenue amounts
				for fiscal year 2011 and to make recommendations, if warranted, for future
				changes in the methodology for calculating the adjustment. After review of the
				recommendations, the Secretary shall, if warranted, make appropriate changes to
				the methodology, and the changes shall be effective for each of the fiscal
				years 2012 through 2014. The Secretary shall not make any adjustment for
				changes in inspection activities for any fiscal year after 2011 unless such
				study has been completed.
										(3)Rent and
				rent-related cost adjustmentFor fiscal year 2012 and each
				subsequent fiscal year, the Secretary shall, before making adjustments under
				paragraphs (1) and (2), decrease the fee revenue amount established in
				subsection (c)(1) if actual costs paid for rent and rent-related expenses for
				the preceding fiscal year are less than estimates made for such year in fiscal
				year 2008. Any reduction made under this paragraph shall not exceed the amount
				by which such costs fall below the estimates made in fiscal year 2008 for such
				fiscal year, and shall not exceed $11,721,000 for any fiscal year.
									(4)Final year
				adjustmentFor fiscal year 2014, the Secretary may, in addition
				to adjustments under paragraphs (1), (2), (3), and (5), further increase the
				fee revenues and fees established in subsection (c) if such an adjustment is
				necessary to provide for not more than 3 months of operating reserves of
				carryover user fees for inspections described in subsection (a) for the first 3
				months of fiscal year 2015. If such an adjustment is necessary, the rationale
				for the amount of the increase shall be contained in the annual notice
				establishing fee revenues and fees for fiscal year 2014. If the Secretary has
				carryover balances for such inspections in excess of 3 months of such operating
				reserves, the adjustment under this paragraph shall not be made.
									(5)Cost estimate
				adjustmentFor fiscal year
				2011 and subsequent fiscal years, the Secretary by notice, published in the
				Federal Register, shall—
										(A)provide an estimate of the amount of the
				total increases described in subsection (a) for such fiscal year; and
										(B)after making
				adjustments under paragraphs (1), (2), and (3), adjust the revenues established
				in subsection (c)(1) to be equal to such amount.
										(6)LimitThe
				total amount of fees charged, as adjusted under this subsection, for a fiscal
				year may not exceed the total increases described in subsection (a) for such
				fiscal year.
									(e)Fee Waiver or
				Reduction.
									(1)In
				generalThe Secretary may grant to a person a waiver from, or a
				reduction of, one or more fees under this section if the Secretary finds
				that—
										(A)such waiver or
				reduction is necessary to protect the public health; or
										(B)the assessment of the
				fee would impose significant financial hardship because of limited resources
				available to such person or other circumstances.
										(2)Special rules
				for positron emission tomography drugs
										(A)In
				generalExcept as provided in subparagraph (B), each person who
				is named as the applicant in an approved human drug application for a positron
				emission tomography drug shall be subject under paragraph (a) to one-sixth of
				an annual registration fee with respect to each establishment identified in the
				application as producing positron emission tomography drugs under the approved
				application.
										(B)Exception from
				annual registration feeEach person who is named as the applicant
				in an application described in subparagraph (A) shall be granted a waiver under
				paragraph (1) from an annual registration fee under subsection (a) for a fiscal
				year if the person certifies to the Secretary, at a time specified by the
				Secretary and using procedures specified by the Secretary, that—
											(i)the person is a
				not-for-profit medical center that has only 1 establishment for the production
				of positron emission tomography drugs; and
											(ii)at least 95
				percent of the total number of doses of each positron emission tomography drug
				produced by such establishment during such fiscal year will be used within the
				medical center.
											(3)Designated
				orphan drugAn establishment
				registered under section 510 shall, with respect to the manufacture,
				preparation, propagation, compounding, or processing of drugs, be granted a
				waiver under paragraph (1) from a fee under subsection (a) if all drugs
				manufactured, prepared, propagated, compounded, or processed by the
				establishment are designated as a drug for a rare disease or condition pursuant
				to section 526. The preceding sentence shall not apply if the application
				approved under section 505 for any such drug includes an indication for a
				disease or condition other than such a rare disease or condition.
									(f)Limitations
									(1)In
				generalFees under subsection (a) shall be refunded for a fiscal
				year beginning after fiscal year 2010 unless appropriations for salaries and
				expenses of the Food and Drug Administration for such fiscal year (excluding
				the amount of fees appropriated for such fiscal year) are equal to or greater
				than the amount of appropriations for the salaries and expenses of the Food and
				Drug Administration for the fiscal year 2010 (excluding the amount of fees
				appropriated for such fiscal year) multiplied by the adjustment factor
				applicable to the fiscal year involved.
									(2)AuthorityIf the Secretary does not assess fees under
				subsection (a) during any portion of a fiscal year because of paragraph (1) and
				if at a later date in such fiscal year the Secretary may assess such fees, the
				Secretary may assess and collect such fees, without any modification in the
				rate, for registration under subsection (b), (c), (d), or (i) of section 510 at
				any time in such fiscal year.
									(g)Crediting and
				Availability of Fees
									(1)In
				generalFees authorized under
				subsection (a) shall be collected and available for obligation only to the
				extent and in the amount provided in advance in appropriations Acts. Such fees
				are authorized to remain available until expended. Such sums as may be
				necessary may be transferred from the Food and Drug Administration salaries and
				expenses appropriation account without fiscal year limitation to such
				appropriation account for salaries and expenses with such fiscal year
				limitation.
									(2)Collections and
				appropriation acts
										(A)In
				generalThe fees authorized by this section—
											(i)shall be retained
				in each fiscal year in an amount not to exceed the amount specified in
				appropriation Acts, or otherwise made available for obligation, for such fiscal
				year; and
											(ii)shall only be collected and available to
				defray increases in the costs of inspecting establishments registered under
				subsection (b), (c), (d), or (i) of section 510 to ensure compliance by such
				establishments with the requirements of this Act relating to drugs and devices
				(including increases in such costs for an additional number of full-time
				equivalent positions in the Department of Health and Human Services to be
				engaged in such inspections) over such costs, excluding costs paid from fees
				collected under this section, for fiscal year 2009 multiplied by the adjustment
				factor.
											(B)ComplianceThe
				Secretary shall be considered to have met the requirements of subparagraph
				(A)(ii) in any fiscal year if the costs funded by appropriations and allocated
				for inspections described in subsection (a)—
											(i)are not more than
				3 percent below the level specified in subparagraph (A)(ii); or
											(ii)(I)are more than 3 percent
				below the level specified in subparagraph (A)(ii), and fees assessed for the
				fiscal year following the subsequent fiscal year are decreased by the amount in
				excess of 3 percent by which such costs fell below the level specified in such
				subparagraph; and
												(II)such costs are not more than 5 percent
				below the level specified in such subparagraph.
												(3)Authorization of
				appropriationsFor each of the fiscal years 2010 through 2014,
				there is authorized to be appropriated for fees under this section an amount
				equal to the total revenue amount determined under subsection (c)(1) for the
				fiscal year, as adjusted or otherwise affected under subsection (d) and
				paragraph (4) of this subsection.
									(4)OffsetIf
				the sum of the cumulative amount of fees collected under this section for the
				fiscal years 2010 through 2013 and the amount of fees estimated to be collected
				under this section for fiscal year 2014 exceeds the cumulative amount
				appropriated under paragraph (3) for the fiscal years 2010 through 2014, the
				excess shall be credited to the appropriation account of the Food and Drug
				Administration as provided in paragraph (1), and shall be subtracted from the
				amount of fees that would otherwise be authorized to be collected under this
				section for fiscal year 2014.
									(h)Collection of
				Unpaid FeesIn any case where the Secretary does not receive
				payment of a fee assessed under subsection (a) within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
								(i)Written Requests
				for Waivers, Reductions, and RefundsTo qualify for consideration
				for a waiver or reduction under subsection (e), or for a refund of any fee
				collected in accordance with subsection (a), a person shall submit to the
				Secretary a written request for such waiver, reduction, or refund not later
				than 180 days after such fee is due.
								(j)ConstructionThis
				section may not be construed to require that the number of full-time equivalent
				positions in the Department of Health and Human Services, for officers,
				employers, and advisory committees not engaged in inspections described in
				subsection (a), be reduced to offset the number of officers, employees, and
				advisory committees so engaged.
								(k)Annual fiscal
				reportsBeginning with fiscal year 2011, not later than 120 days
				after the end of each fiscal year for which fees are collected under this
				section, the Secretary shall prepare and submit to the Committee on Energy and
				Commerce of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions of the Senate a report on the implementation of
				the authority for such fees during such fiscal year and the use, by the Food
				and Drug Administration, of the fees collected for such fiscal year.
								(l)DefinitionThe term costs of inspecting
				establishments registered under subsection (b), (c), (d), or (i) of section 510
				to ensure compliance by such establishments with the requirements of this Act
				relating to drugs and devices means the expenses incurred, in connection
				with inspecting establishments registered under subsection (b), (c), (d), or
				(i) of section 510 to ensure compliance by such establishments with the
				requirements of this Act relating to drugs and devices, for—
									(1)officers and
				employees of the Food and Drug Administration, contractors of the Food and Drug
				Administration, and costs related to such officers and employees and to
				contracts with such contractors;
									(2)management of
				information, and the acquisition, maintenance, and repair of information
				technology resources;
									(3)leasing,
				maintenance, renovation, and repair of facilities and acquisition, maintenance,
				and repair of fixtures, furniture, scientific equipment, and other necessary
				materials and supplies; and
									(4)collecting fees
				under this section and accounting for resources allocated for such
				inspections.
									.
					(3)Effective
			 dateThe Secretary of Health and Human Services shall first
			 impose the fee established under section 736C of the Federal Food, Drug, and
			 Cosmetic Act, as added by paragraph (2), for fiscal years beginning with fiscal
			 year 2010.
					(4)Sunset
			 dateSection 736C of the
			 Federal Food, Drug, and Cosmetic Act, as added by paragraph (2), does not
			 authorize the assessment or collection of a fee for registration under section
			 510 of such Act (21 U.S.C. 360) occurring after fiscal year 2014.
					202.Inspection of
			 producers of drugs and active pharmaceutical ingredients
				(a)InspectionSubsection (h) of section 510 (21 U.S.C.
			 351) is amended—
					(1)by striking
			 (h) and inserting (h)(1);
					(2)by striking
			 Every establishment in any State registered with the Secretary pursuant
			 to this section and inserting Every establishment registered
			 with the Secretary pursuant to subsection (b), (c), (d), or (i);
					(3)by striking
			 704(g), at least once and all that follows and inserting the
			 following:
						
							704(g)—(A)at
				least once in the 2-year period beginning with the date of registration of such
				establishment pursuant to this section and at least once in every successive
				2-year period thereafter; or
							(B)at
				least once in the 4-year period beginning with the date of registration of such
				establishment pursuant to this section and at least once in every successive
				4-year period thereafter, if the Secretary determines that sufficient
				information about the type of product produced in the establishment, inspection
				history, compliance history, and such additional factors as the Secretary
				determines, by guidance, exists to assess risk and to establish a risk-based
				inspection schedule.
							;
				and
					(4)by adding at the
			 end the following:
						
							(2)(A)The Secretary shall
				conduct an inspection of a drug establishment when the establishment begins to
				manufacture, prepare, propagate, compound, or process a drug or active
				pharmaceutical ingredient of a drug before its introduction into interstate
				commerce if the drug or ingredient is new or has undergone a major change
				requiring prior approval by the Secretary of a supplement to an application
				submitted under section 505. Notwithstanding the preceding sentence, the
				Secretary may opt against conducting such an inspection if the Secretary
				determines, based on the inspection history of the establishment, that such an
				inspection is not necessary to verify the data contained in the application (or
				supplement to the application) submitted under section 505, ensure compliance
				with current good manufacturing practice, or otherwise ensure the safety of the
				drug or ingredient.
								(B)The Secretary shall annually submit a
				report to the Congress on each instance during the preceding year in which the
				Secretary determined under subparagraph (A) that an inspection was not
				necessary.
								(3)The Secretary may, by regulation, provide
				for a risk-based inspection schedule for establishments engaged in the
				manufacture, propagation, compounding, or processing of an excipient of a drug
				at a frequency different than the inspection schedule for an establishment
				under paragraph (1).
							(4)Nothing in this subsection shall be
				construed as limiting the authority of the Secretary to conduct inspections
				under any other provision of the Act.
							(5)With respect to fiscal year 2010 and
				each subsequent fiscal year, the Secretary shall submit an annual report to the
				Congress on—
								(A)funding dedicated to inspections under
				this subsection; and
								(B)the number of establishments for which
				the frequency of such inspections has been modified pursuant to paragraph
				(1)(B).
								(6)For purposes of determining inspection
				frequency under subparagraphs (A) and (B) of paragraph (1), the Secretary shall
				establish information systems capacity sufficient to assess risk and shall
				develop and maintain a risk-based system for conducting surveillance of current
				good manufacturing practices by establishments registered with the Secretary
				pursuant to subsection (b), (c), (d), or (i). The Secretary shall have such
				capacity in place and begin implementation of such risk-based system not later
				than 3 years after the date of the enactment of the Food and Drug
				Administration Globalization Act of 2009. Such risk-based system shall include
				consideration of the class of the establishment’s products and associated
				risks, the date the establishment was last inspected, the establishment’s
				compliance and safety history, the establishment’s shipping volume and history,
				and such other factors as the Secretary determines relevant to assessing the
				risk presented by the
				establishment.
							.
					(b)GAO
			 reportNot later than 3 years after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit a report to
			 the Congress on the risk-based process for conducting surveillance of current
			 good manufacturing practices developed and implemented under section 510(h)(6)
			 of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a)(4) of
			 this section.
				(c)Effective
			 dateThe amendments made by this section shall apply to drugs
			 introduced or delivered for introduction into interstate commerce on or after
			 the date of the enactment of this Act.
				203.Documentation
			 for admissibility of drug importsSection 801 (21 U.S.C. 381), as amended by
			 section 123, is further amended by adding at the end the following:
				
					(q)Beginning 3 years after the date of the
				enactment of this subsection, a drug shall not enter the United States unless
				the party offering the drug for import provides the Secretary, at the time of
				offering the drug for import, information demonstrating compliance with
				applicable requirements pertaining to identity, strength, quality, purity,
				approval, listing, labeling, registration, and such additional categories as
				the Secretary, by guidance, determines are necessary for protection of the
				public health. The Secretary may allow that such compliance be demonstrated
				through verification by an accredited third party or through such other means
				as determined, by guidance, by the
				Secretary.
					.
			204.Drug supply
			 quality and safety
				(a)AdulterationSection
			 501 (21 U.S.C. 351) is amended by adding at the end the following:
					
						(j)If it is drug that was manufactured,
				prepared, propagated, compounded, or processed by an establishment that is or
				was at the time of such manufacture, preparation, propagation, compounding, or
				processing in violation of section 505–2 because of—
							(1)the failure to have in effect and implement
				a quality risk management plan in accordance with section 505–2; or
							(2)the failure to
				transmit information in electronic form as requested by the Secretary under
				section
				505–2(f).
							.
				(b)Quality risk
			 management plansChapter V
			 (21 U.S.C. 351 et seq.) is amended by inserting after section 505–1 the
			 following:
					
						505–2.Drug supply
				quality and safety
							(a)Implementation
				of quality risk management planAn establishment required to be registered
				with the Secretary pursuant to subsection (b), (c), (d), or (i) of section 510
				for the manufacture, preparation, propagation, compounding, or processing of a
				drug shall have in effect and implement an adequate quality risk management
				plan that ensures the safety and quality of each such drug, including any
				ingredients produced, manufactured, processed, packed, or held by another
				person.
							(b)Plan
				provisionsA quality risk management plan required by subsection
				(a) shall address risk assessment, risk control, risk communication, and risk
				review and shall—
								(1)provide for an
				assessment, prior to contracting with a person to supply raw materials or
				ingredients or to undertake any aspect of the manufacturing of the drug, of the
				suitability and competence of such person to carry out such activity, using
				audits, material evaluations, or qualification, as appropriate;
								(2)define
				responsibilities and communication processes for manufacturing, quality
				control, and quality assurance activities of any person referred to in
				paragraph (1);
								(3)provide for the
				monitoring and review through periodic on-site audits of the facility
				conditions, controls, and practices of any person referred to in paragraph (1)
				and ensure the implementation of appropriate measures to improve such
				conditions, controls, and practices;
								(4)provide for the
				monitoring of incoming materials to ensure they are from a person that meets
				the requirements in paragraphs (1) through (3);
								(5)provide for implementation of effective
				systems, including appropriate specifications and test methods and verification
				of the drug ingredients’ identity, quality, strength, and purity, to detect any
				hazard that has been, or is reasonably likely to be, present in or on the drug
				during production, manufacturing, processing, packing, holding, or
				transporting; and
								(6)be periodically
				reviewed and, as needed, updated.
								(c)Additional
				provisionsIf the Secretary determines that provisions in
				addition to those described in subsections (a) and (b) would be appropriate to
				include in a quality risk management plan for protection of the public health,
				including provisions for the prevention of intentional adulteration of a drug
				or class of drugs, the Secretary may by regulation require the inclusion of
				such provisions in a quality risk management plan.
							(d)Application of
				specifications or test methods by order of the SecretaryUpon a
				finding that there is a significant threat to public health, the Secretary may
				order an establishment—
								(1)to promptly revise its quality risk
				management plan to include new or modified specifications or test methods for a
				drug; and
								(2)to promptly
				implement such specifications or test methods.
								(e)Inspection of
				quality risk management planThe Secretary shall, in the course of an
				inspection of an establishment subject to this section or upon request by the
				Secretary, conduct a review of the establishment’s quality risk management
				plan.
							(f)Documentation of
				supply chain
								(1)In
				generalEach establishment required to be registered with the
				Secretary pursuant to subsection (b), (c), (d), or (i) of Section 510 for the
				manufacture, preparation, propagation, compounding, or processing of a drug,
				shall provide to the Secretary, upon request, adequate information transmitted
				in electronic form, establishing—
									(A)where the drug,
				including its raw materials, were produced, including all preceding producers,
				manufacturers, distributors, and shippers; and
									(B)that the drug, its
				ingredients and raw materials were manufactured, prepared, propagated,
				compounded, processed, distributed, shipped, warehoused, brokered, imported,
				and conveyed under conditions that ensure the identity, strength, quality, and
				purity of the drug.
									(2)RepackagersFor
				those establishments that are repackagers, paragraph (1)(A) requires only
				information regarding the immediately preceding
				establishment.
								.
				(c)Effective
			 date
					(1)In
			 generalThe requirements of sections 501(j) and 505–2 of the
			 Federal Food, Drug, and Cosmetic Act, as added by subsections (a) and (b), take
			 effect 2 years after the date of the enactment of this Act.
					(2)ExceptionNotwithstanding the effective date
			 specified in paragraph (1)—
						(A)the authority of
			 the Secretary to order an establishment to promptly implement new or modified
			 specifications or test methods for a drug, as described in section 505–2(d)(2)
			 of the Federal Food, Drug, and Cosmetic Act, as amended by subsection (b),
			 shall take effect on the date of the enactment of this Act;
						(B)such authority
			 shall apply irrespective of whether the establishment has in effect a quality
			 risk management plan; and
						(C)a civil penalty
			 under section 303(f)(5) of the Federal Food, Drug, and Cosmetic Act, as added
			 by section 211 of this Act, shall apply to a violation of an order under this
			 paragraph to the same extent and in the same manner as such a penalty applies
			 to a violation of an order under such section 505–2(d)(2).
						205.Delay,
			 limitation, or denial of inspection
				(a)RequirementSubsection (h) of section 510 (21 U.S.C.
			 351), as amended by section 202(a), is further amended by adding at the end the
			 following:
					
						(7)The person who owns or operates an
				establishment registered with the Secretary pursuant to subsection (b), (c),
				(d), or (i), any agent or employee of such person, and any agent of a
				governmental authority in the foreign country within which such establishment
				is located shall not delay or limit an inspection, or refuse to permit entry or
				inspection, authorized by this
				subsection.
						.
				(b)Reference to
			 prohibited actFor provision
			 making delay, limiting, or denying an inspection under section 510(h) of the
			 Federal Food, Drug, and Cosmetic Act a prohibited act under section 301(f) of
			 such Act, see the amendment made by section 403.
				(c)Drugs offered
			 for importThe third sentence
			 of subsection (a) of section 801 (21 U.S.C. 381), as amended by section 105(b),
			 is amended by inserting or (5) such article has been manufactured,
			 prepared, propagated, compounded, or processed by an establishment required to
			 be registered with the Secretary pursuant to subsection (b), (c), (d), or (i)
			 of section 510 and such establishment is in violation of section 510(h)(7)
			 (prohibiting the delay, limitation, or denial of an inspection under section
			 510(h)), before then such article shall be refused
			 admission.
				206.Country of
			 origin labeling
				(a)MisbrandingSection 502 (21 U.S.C. 352) is amended by
			 adding at the end the following:
					
						(aa)If it is a drug
				and the website of the manufacturer of the drug does not list the country of
				origin for each active pharmaceutical ingredient and finished dosage form of
				such
				drug.
						.
				(b)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall promulgate final regulations to
			 carry out section 502(aa) of the Federal Food, Drug, and Cosmetic Act, as added
			 by subsection (a).
				(c)Effective
			 dateThe requirement of section 502(aa) of the Federal Food,
			 Drug, and Cosmetic Act, as added by subsection (a), takes effect 2 years after
			 the date of the enactment of this Act.
				207.Nondistribution
			 and recall of adulterated or misbranded drugs
				(a)Prohibited
			 actsSection 301 (21 U.S.C.
			 331), as amended by sections 102, 104, and 112 of this Act, is amended by
			 adding at the end the following:
					
						(rr)The failure to comply with—
							(1)an order issued
				under section 568(a) following any hearing requested under section 568(b);
				or
							(2)an amended order
				issued under section
				568(c)(1).
							.
				(b)Nondistribution
			 and recall of adulterated or misbranded drugsSubchapter E of chapter V (21 U.S.C. 360bb
			 et seq.) is amended by adding at the end the following:
					
						568.Nondistribution
				and recall of adulterated or misbranded drugs
							(a)Recall and
				Consumer Notification
								(1)Voluntary
				actionsOn receiving information of a suspected adulteration or
				misbranding of a drug, if the Secretary finds that there is a reasonable
				probability that a drug intended for human use would cause serious, adverse
				health consequences or death, the Secretary shall provide all persons
				(including the manufacturer, importer, distributor, or retailer of the drug)
				with an opportunity (as determined by the Secretary)—
									(A)to cease
				distribution of the drug;
									(B)to notify all
				entities—
										(i)that produce,
				manufacture, pack, process, prepare, treat, package, distribute, or hold the
				drug, to cease immediately those activities with respect to the drug; or
										(ii)to
				which the drug has been distributed, transported, or sold, to cease immediately
				distribution of the drug;
										(C)to recall the
				drug;
									(D)in consultation
				with the Secretary, to provide notice of the finding of the Secretary to all
				consumers to which the drug was, or may have been, distributed and to
				appropriate State and local health officials; and
									(E)to notify State
				and local public health officials.
									(2)Mandatory
				actionsIf a person referred to in paragraph (1) does not carry
				out the actions described in that paragraph with respect to a drug within the
				time period and in the manner prescribed by the Secretary, the Secretary shall
				issue an order requiring such person—
									(A)to immediately
				cease distribution of the drug; and
									(B)to immediately
				notify health professionals and drug user facilities of the order and to
				instruct such professionals and facilities to cease use of such drug.
									(b)Hearings on
				ordersThe Secretary shall
				provide a person subject to an order under subsection (a)(2) with an
				opportunity for an informal hearing, to be held not later than 10 days after
				the date of the issuance of the order, on—
								(1)the actions
				required by the order; and
								(2)any reasons why
				the drug that is the subject of the order should not be recalled.
								(c)Post-hearing
				recall orders
								(1)Amendment of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (b), the Secretary determines that an order under subsection
				(a)(2) with respect to a drug should be amended to include a recall or other
				appropriate action, the Secretary shall, except as provided in paragraph
				(2)—
									(A)amend the
				order—
										(i)to
				require recall of the drug or other appropriate action; and
										(ii)to specify a
				timetable during which any such recall shall occur; and
										(B)require periodic
				reports to the Secretary describing the progress of any such recall.
									(2)Contents of
				order
									(A)Individuals and
				drug user facilitiesAn amended order under paragraph (1) shall
				not include—
										(i)a
				recall of a drug from individuals; or
										(ii)a
				recall of a drug from drug user facilities if the Secretary determines that the
				risk of recalling such drug from the facilities presents a greater health risk
				than the health risk of not recalling the drug from use.
										(B)Notice to
				individuals subject to risksAn amended order under paragraph (1)
				shall provide for notice to individuals subject to the risks associated with
				the use of such drug. In providing the notice required by this paragraph, the
				Secretary may use the assistance of health professionals who prescribed or
				dispensed such a drug for individuals. If a significant number of such
				individuals cannot be identified, the Secretary shall notify such individuals
				pursuant to section 705(b).
									(3)Vacation of
				ordersIf, after providing an opportunity for an informal hearing
				under subsection (b), the Secretary determines that adequate grounds do not
				exist to continue the actions required by the order, the Secretary shall vacate
				the order.
								(d)Remedies Not
				ExclusiveThe remedies authorized by this section shall be in
				addition to any other remedies that may be
				available.
							.
				208.Destruction of
			 adulterated, misbranded or counterfeit articles offered for import
				(a)In
			 generalThe fifth sentence of
			 subsection (a) of section 801 (21 U.S.C. 381), as amended by sections 105(b)
			 and 205(c), is further amended by inserting before the period at the end of the
			 following: , except that any article that is refused admission may, at
			 the discretion of the Secretary, be promptly (subject to the next sentence)
			 destroyed and not exported if it appears to pose a risk of injury or
			 death.
				(b)NoticeSubsection (a) of section 801 (21 U.S.C.
			 381), as amended by sections 105(b) and 205(c) and subsection (a) of this
			 section, is amended by inserting after the fifth sentence the following:
			 Before causing the destruction of an article with a value greater than
			 $2,000 under the preceding sentence, the Secretary shall provide notice and an
			 opportunity for an informal hearing to the owner or consignee..
				(c)Improper
			 destructionSection 801 (21
			 U.S.C. 381), as amended by sections 123 and 203, is amended by adding at the
			 end the following:
					
						(r)Any person claiming any article which has
				been destroyed under subsection (a) may, at any time within 3 months after the
				date of destruction, apply to the Secretary for reimbursement of the value of
				the article as determined by the Secretary. Upon the production of satisfactory
				proof that the destruction of the article was not within the authority of the
				Secretary as provided in this section, the Secretary shall order the value of
				the article restored to the
				applicant.
						.
				(d)Samples of
			 destroyed articlesSection
			 801 (21 U.S.C. 381), as amended by sections 123 and 203 and subsection (c) of
			 this section, is amended by adding at the end the following:
					
						(s)Where an article is caused to be destroyed
				under subsection (a) the Secretary shall, upon request, provide a sample of the
				article to the owner of the article, the owner’s attorney or agent, or if
				applicable any person named on the label of the article, except that the
				Secretary is authorized, by regulations, to make such reasonable exceptions
				from, and impose such reasonable terms and conditions relating to, the
				operation of this subsection as the Secretary finds necessary for the proper
				administration of the provisions of this
				Act.
						.
				(e)Effective
			 dateThe amendments made by subsections (a), (b), (c), and (d)
			 shall take effect 90 days after the date of the enactment of this Act.
				209.Administrative
			 detention of drugs that appear to violate the law
				(a)In
			 generalSection 304(g) (21
			 U.S.C. 334(g)) is amended—
					(1)by inserting
			 drug or before device each place it appears;
			 and
					(2)in paragraph (1),
			 by inserting after adulterated or misbranded the following:
			 or, in the case of a drug, which in the determination of the officer or
			 employee making the inspection appears to be in violation of section
			 505,.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on a date, specified by the Secretary of
			 Health and Human Services, not later than 1 year after the date of the
			 enactment of this Act.
				210.Penalties
			 regarding counterfeit drugsSection 303(a) (21 U.S.C. 333(a)) is amended
			 by adding at the end the following paragraph:
				
					(3)Notwithstanding paragraph (1) or (2), any
				person who engages in any conduct described in section 301(i)(2) knowing that
				the conduct concerns the rendering of a drug as a counterfeit drug, or who
				engages in conduct described in section 301(i)(3) knowing that the conduct will
				cause a drug to be a counterfeit drug or knowing that a drug held, sold, or
				dispensed is a counterfeit drug, shall be fined in accordance with title 18,
				United States Code, or imprisoned not more than 20 years, or both, except that
				if the use of the counterfeit drug by a consumer is the proximate cause of the
				death of the consumer, the term of imprisonment shall be any term of years or
				for
				life.
					.
			211.Civil money
			 penalties for violative drugs and devices and improper import entry
			 filings
				(a)In
			 generalSection 303(f) (21
			 U.S.C. 333) is amended—
					(1)by redesignating
			 paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8),
			 respectively;
					(2)by inserting after
			 paragraph (4) the following:
						
							(5)(A)(i)Any person that violates
				a requirement of this Act that relates to drugs for human use (except a
				requirement referred to in paragraph (4) or subsection (g)) shall be liable to
				the United States for a civil penalty not to exceed—
										(I)$100,000 for an initial violation of such
				a requirement; or
										(II)$200,000 for a subsequent violation of
				the same requirement.
										(ii)In clause (i)(I), the term
				initial violation means the first violation by a person of a
				requirement described in clause (i) that occurs on or after the date of the
				enactment of the Food and Drug Administration
				Globalization Act of 2009.
									(iii)Each day during which a violation
				continues shall be considered a separate violation under clause (i), except
				that a continuing initial violation shall not be treated as a subsequent
				violation for purposes of clause (i)(II).
									(B)(i)Any person that
				knowingly reports or enters false or misleading data on documents related to
				the importation of a drug shall be liable to the United States for a civil
				penalty not to exceed $200,000.
									(ii)Each act of reporting or entering
				false data shall be considered a separate violation under clause (i).
									(C)Any manufacturer, importer,
				distributer, or retailer who fails to comply with an order or an amended order
				issued under section 568(a) or 568(c)(1), respectively, shall be liable to the
				United States for a civil penalty not to exceed $250,000 per
				day.
								.
					(3)in paragraph (6),
			 as so redesignated, by striking , or (4) each place it appears
			 and inserting (4), or (5);
					(4)in paragraph (7),
			 as so redesignated, by striking (5)(A) and inserting
			 (6)(A); and
					(5)in paragraph (8),
			 as so redesignated, by striking paragraph (6) each place it
			 appears and inserting paragraph (7).
					(b)ApplicabilitySection
			 303(f)(5) (as amended by subsection (a)), shall apply to violations described
			 in such section that occur after the date of the enactment of this Act.
				212.Human generic
			 drug application and supplement fees to cover pre-approval inspection
			 costs
				(a)Sense of
			 CongressIt is the sense of
			 the Congress that the amount of additional revenues generated from fees under
			 this section should be used to support pre-approval inspections of generic drug
			 establishments, in accordance with performance goals to be developed by the
			 Secretary of Health and Human Services in consultation with the entities listed
			 in subparagraphs (A) through (F) of section 736B(d)(1) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 379h–2(d)(1)).
				(b)Fee
					(1)MisbrandingParagraph (o) of section 502 (21 U.S.C.
			 352), as amended by subsections (a) and (b) of section 501, is further amended
			 by striking 736C and inserting 736C or 736D.
					(2)EstablishmentPart
			 2 of subchapter C of chapter VII (21 U.S.C. 379g et seq.), as amended by
			 section 201(b), is amended by adding at the end the following:
						
							736D. Human generic drug
				application and supplement fees to cover pre-approval inspection costs
								(a)In
				generalThe Secretary shall
				assess and collect a fee upon submission of any human generic drug application
				or supplement to defray increases (as described in subsection (c)(2)(B)) in the
				costs of resources allocated for conducting inspections in connection with the
				review of human generic drug applications and supplements.
								(b)Fee Revenue
				AmountsFor each of fiscal
				years 2010 through 2014, fees under subsection (a) shall be established,
				subject to the provisions referred to in subsection (d), to generate a total
				revenue amount.
								(c)Crediting and
				Availability of Fees
									(1)In
				generalFees authorized under
				subsection (a) shall be collected and available for obligation only to the
				extent and in the amount provided in advance in appropriations Acts. Such fees
				are authorized to remain available until expended. Such sums as may be
				necessary may be transferred from the Food and Drug Administration salaries and
				expenses appropriation account without fiscal year limitation to such
				appropriation account for salaries and expenses with such fiscal year
				limitation.
									(2)Collections and
				appropriation actsThe fees authorized by this section—
										(A)shall be retained
				in each fiscal year in an amount not to exceed the amount specified in
				appropriation Acts, or otherwise made available for obligation, for such fiscal
				year; and
										(B)shall only be
				collected and available to defray increases in the costs of resources allocated
				for conducting inspections in connection with the review of human generic drug
				applications and supplements (including increases in such costs for an
				additional number of full-time equivalent positions in the Department of Health
				and Human Services to be engaged in such review) over such costs, excluding
				costs paid from fees collected under this section, for fiscal year 2009
				multiplied by the adjustment factor.
										(d)Applicability of
				certain provisionsTo the extent determined by the Secretary to
				be consistent with this section, the provisions of section 736 apply with
				respect to human generic drug application fees and supplement fees under this
				section to the same extent and in the same manner as such provisions apply with
				respect to human drug application fees and supplement fees under section
				736.
								(e)DefinitionsIn this section:
									(1)The term
				costs of resources allocated for conducting inspections in connection
				with the review of human generic drug applications and supplements means
				the expenses that are—
										(A)incurred in
				connection with inspections undertaken as part of the Secretary’s review of
				pending human generic drug applications and supplements; and
										(B)described in subparagraphs (A) through (D)
				of section 735(7), except that the reference in section 735(7)(D) to section
				736 is deemed to be a reference to this section, and the reference is section
				735(7)(D) to human drug applications and supplements (as defined in section
				735(2)) is deemed to be a reference to human generic drug applications and
				supplements (as defined in this section).
										(2)The term
				human generic drug application means an application for approval
				of a new drug submitted under section 505(j). Such term does not include an
				application or a supplement to an application described in section
				735(1).
									(3)Notwithstanding
				section 735(2), the term supplement means a request to the
				Secretary to approve a change in a human generic drug application which has
				been
				approved.
									.
					(3)Effective
			 dateThe Secretary of Health
			 and Human Services shall first impose the fee established under section 736D of
			 the Federal Food, Drug, and Cosmetic Act, as added by paragraph (2), for fiscal
			 years beginning with fiscal year 2010.
					(4)Sunset
			 dateSection 736D, as added
			 by paragraph (2), does not authorize the assessment or collection of a fee for
			 submission of an application or supplement under section 505(j) of such Act (21
			 U.S.C. 355(j)) occurring after fiscal year 2014.
					IIICosmetic
			 Safety
			301.Registration of
			 cosmetic establishments
				(a)MisbrandingSection
			 602 is amended by adding at the end the following:
					
						(g)If it was manufactured or packaged in an
				establishment that is not duly registered under section
				604.
						.
				(b)Annual
			 registrationChapter VI is amended by adding at the end the
			 following:
					
						604.Registration of
				cosmetic establishments
							(a)Registration
								(1)In
				generalThe Secretary shall
				by regulation require that any establishment engaged in manufacturing or
				packaging cosmetics for use in the United States be registered annually with
				the Secretary. To be registered—
									(A)for a domestic
				establishment, the owner, operator, or agent in charge of the establishment
				shall submit a registration to the Secretary; and
									(B)for a foreign
				establishment, the owner, operator, or agent in charge of the establishment
				shall submit a registration to the Secretary and shall include with the
				registration the name of the United States agent for the establishment.
									(2)RegistrationAn
				entity (referred to in this section as the registrant) shall
				submit a registration under paragraph (1) to the Secretary containing
				information necessary to notify the Secretary of the name and address of each
				establishment at which, and all trade names under which, the registrant
				manufactures or packages cosmetics. The registrant shall notify the Secretary
				in a timely manner of changes to such information. The registrant shall notify
				the Secretary of any change in the products, function, or legal status of each
				such establishment (including cessation of business activities) not later than
				30 days after the date of such change.
								(3)ProcedureUpon
				receipt of a completed registration described in paragraph (1), the Secretary
				shall notify the registrant of the receipt of such registration and assign a
				registration number to each registered establishment.
								(4)ListThe
				Secretary shall compile and maintain an up-to-date list of establishments that
				are registered under this section. The Secretary shall remove from such list
				the name of any establishment that fails to reregister in accordance with this
				section and shall treat such removal as a suspension of the establishment’s
				registration. Such list and any registration documents submitted pursuant to
				this subsection shall not be subject to disclosure under section 552 of title
				5, United States Code. Information derived from such list or registration
				documents shall not be subject to disclosure under section 552 of title 5,
				United States Code, to the extent that such information discloses the identity
				or location of a specific registered person.
								(b)EstablishmentFor
				purposes of this section:
								(1)The term
				domestic establishment means an establishment located in any State
				(as defined in section 201).
								(2)(A)The term foreign
				establishment means an establishment that manufactures or packages
				cosmetics that are exported to the United States without further processing or
				packaging outside the United States.
									(B)A
				cosmetic may not be considered to have undergone further processing or
				packaging for purposes of subparagraph (A) solely on the basis that labeling
				was added or that any similar activity of a de minimis nature was carried out
				with respect to the
				cosmetic.
									.
				302.Cosmetic and
			 ingredient statements
				(a)MisbrandingSection
			 602, as amended by section 301 of this Act, is amended by adding at the end the
			 following:
					
						(h)If its manufacturer is in violation of
				section 605 for failure to submit a cosmetic and ingredient statement with
				respect to the
				cosmetic.
						.
				(b)StatementsChapter VI, as amended by section 301 of
			 this Act, is amended by adding at the end the following:
					
						605.Cosmetic and
				ingredient statements
							(a)In
				generalThe Secretary shall
				require by regulation that every establishment engaged in the manufacture of a
				cosmetic intended to be marketed in the United States submit to the Secretary
				for each cosmetic manufactured in the establishment, within 60 days after
				beginning manufacture of the product, a cosmetic and ingredient statement
				containing—
								(1)the registration
				number of the manufacturing establishment where the cosmetic is manufactured
				or, if the same cosmetic is manufactured in more than one establishment, the
				registration number of each establishment where it is manufactured;
								(2)the brand name or
				names for the cosmetic;
								(3)the applicable
				cosmetic category or categories for the cosmetic;
								(4)the ingredients in
				the cosmetic in descending order of predominance by weight, except that—
									(A)flavors and
				fragrances may be designated as such; and
									(B)all variations in
				color, flavor, or fragrance may be included in one statement; and
									(5)the title and full
				contact information for the individual or individuals responsible for
				submitting and maintaining the statement.
								The
				registrant shall notify the Secretary in a timely manner of any change to the
				information required to be in such statement.(b)ProcedureUpon
				receipt of a completed cosmetic and ingredient statement described in paragraph
				(a), the Secretary shall notify the registrant of the receipt of such statement
				and assign a cosmetic and ingredient statement number.
							(c)ListThe
				Secretary shall compile and maintain an up-to-date list of cosmetics and
				ingredients for which statements are submitted under this
				section.
							.
				303.Serious and
			 unexpected adverse event reports for cosmetics
				(a)Prohibited
			 actsSection 301 is amended—
					(1)in paragraph (e),
			 by striking or 761 each place it appears and inserting
			 761, or 762; and
					(2)in paragraph
			 (ii)—
						(A)by striking
			 or the and inserting , the; and
						(B)by striking the
			 period at the end and inserting , or the falsification of a report
			 submitted under section 762 to the Secretary..
						(b)Adverse event
			 reportingSubchapter H of
			 chapter VII is amended by adding at the end the following:
					
						762.Serious and
				unexpected adverse event reports for cosmetics
							(a)In
				generalThe Secretary shall
				require by regulation that the manufacturer, packager, or distributor whose
				name appears on the label of a cosmetic marketed in the United States pursuant
				to section 602(b)(1) submit to the Secretary under subsection (b) a report
				containing information received concerning any serious and unexpected adverse
				event in the United States associated with the use of the cosmetic.
							(b)Submission of
				reports
								(1)In
				generalA report under subsection (a) shall be submitted to the
				Secretary no later than 15 business days after information concerning the
				adverse event is received at the place of business labeled on the cosmetic
				under section 602(b)(1).
								(2)ContentsA
				report under subsection (a) shall include the following information, to the
				extent to which the person submitting the report has been able to verify the
				information—
									(A)an identifiable
				patient;
									(B)an identifiable
				reporter;
									(C)a suspect
				cosmetic; and
									(D)a serious and
				unexpected adverse event.
									(3)Additional
				informationThe person
				submitting a report under subsection (a) may include in the submission any
				additional pertinent information and may supplement the report with additional
				information at a later time.
								(c)Relation to other
				provisionsA report under subsection (a) (including all
				information submitted in the initial report or added later) shall be considered
				to be—
								(1)a safety report
				under section 756;
								(2)a record about an
				individual under section 552a of title 5, United States Code; and
								(3)a medical or
				similar file the disclosure of which would constitute a violation of section
				552(b)(6) of such title 5, United States Codes, and shall not be disclosed
				under section 552 of such title.
								(d)DefinitionsIn
				this section:
								(1)The term
				serious, with respect to an adverse event, means—
									(A)resulting
				in—
										(i)death;
										(ii)a
				life-threatening experience;
										(iii)inpatient
				hospitalization;
										(iv)a
				persistent and significant disability or incapacity; or
										(v)a
				congenital anomaly or birth defect; or
										(B)requiring, based
				on reasonable medical judgment, a medical or surgical intervention to prevent
				an outcome described in subparagraph (A).
									(2)The term
				unexpected, with respect to an adverse event, means not identified
				in the current labeling for the
				cosmetic.
								.
				304.Good
			 manufacturing practices for cosmeticsSection 601 is amended by adding at the end
			 the following:
				
					(f)If the methods used in, or the facilities
				or controls used for, its manufacture, processing, packaging, storage, or
				holding do not conform to current good manufacturing practice, as prescribed by
				the Secretary in regulations, to ensure that the cosmetic is safe and otherwise
				in compliance with this
				Act.
					.
			305.Authorization
			 of appropriationsChapter VI,
			 as amended by sections 301 and 302, is amended by adding at the end the
			 following:
				
					606.Authorization
				of appropriationsTo carry out
				this chapter and section 762, there is authorized to be appropriated
				$10,000,000 for each of fiscal years 2010 through
				2014.
					.
			306.Effective
			 dateThe amendments made by
			 sections 301, 302, 303, and 304 shall take effect 18 months after the date of
			 the enactment of this Act.
			IVMiscellaneous
			401.Registration
			 for commercial importers of food, drugs, devices, and cosmetics; fee
				(a)ProhibitionsSection 301 (21 U.S.C. 331), as amended by
			 sections 102, 104, 112, and 207, is amended by adding at the end the
			 following:
					
						(ss)The importation
				of food, drugs, devices, or cosmetics other than only for personal use by an
				importer that is not registered with respect to such food, drugs, devices, or
				cosmetics under section 415, 510, or 604, respectively, unless the importer is
				registered under section
				801(t).
						.
				(b)RegistrationSection 801, as amended by sections 123,
			 203, and 208, is amended by adding at the end the following:
					
						(t)The Secretary shall by regulation require
				that an importer of food, drugs, devices, or cosmetics, other than only for
				personal use, that is not required to be registered with respect to such food,
				drugs, devices, or cosmetics under section 415, 510, or 604, respectively,
				shall be registered with the Secretary in a form and manner specified by the
				Secretary. The Secretary shall assign a unique identification number to each
				importer so
				registered.
						.
				(c)FeeSubchapter
			 C of chapter VII (21 U.S.C. 379f et seq.) is amended by adding at the end the
			 following:
					
						6Importers of food,
				drugs, and devices
							742.Importers of
				food, drugs, and devices
								(a)In
				GeneralThe Secretary shall
				assess and collect an annual fee for the registration of an importer of food,
				drugs, or devices under section 801(t).
								(b)Amount of
				feeThe amount of the fee
				under this section shall be $10,000.
								(c)Rule of
				constructionThis section
				shall not be construed to authorize the assessment or collection of any fee
				from an importer of food, drugs, or devices if, with respect to such food,
				drugs, or devices, the importer is registered under section 415 or 510 and
				required to pay a fee under section 736C or
				741.
								.
				(d)Effective
			 date
					(1)RegistrationNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall
			 establish procedures for the registration of importers under section 801(t) of
			 the Federal Food, Drug, and Cosmetic Act, as added by subsection (a).
					(2)RegistrationThe amendments made by this section shall
			 first apply not later than 1 year after the date of the enactment of this
			 Act.
					402.Unique
			 identification number for food, drug, and device facilities and
			 establishments
				(a)Food and
			 cosmeticsSection 415(a)(3)
			 (21 U.S.C. 350d(a)(3)) is amended by inserting unique before
			 registration number.
				(b)Drugs and
			 devicesSection 510(e) (21
			 U.S.C. 360(e)) is amended by adding after the first sentence the following:
			 The registration number shall be the unique identification number for
			 each such establishment..
				(c)Effective
			 dateThe Secretary of Health and Human Services shall implement
			 the amendments made by this section not later than 1 year after the date of the
			 enactment of this Act.
				403.Prohibition
			 against delaying or limiting inspectionSection 301(f) (21 U.S.C. 331(e)) is amended
			 to read as follows:
				
					(f)The delay or limitation of an inspection,
				or the refusal to permit entry or inspection, as authorized by section 510(h)
				or 704, including any such delay, limitation, or refusal by an agent of a
				governmental authority in a foreign country.
					.
			404.Dedicated foreign
			 inspectorateSection 704 (21
			 U.S.C. 374) is amended by adding at the end the following:
				
					(i)The Secretary shall establish and maintain
				a corps of inspectors dedicated to inspections of foreign food, drug, device,
				and cosmetics facilities and establishments. This corps shall be staffed and
				funded by the Secretary at a level sufficient to allow it to conduct
				inspections of foreign food, drug, device, and cosmetic facilities and
				establishments at a frequency at least equivalent to the inspection rate of
				domestic food, drug, device, and cosmetic facilities and
				establishments.
					.
			405.Continued
			 operation of field laboratories
				(a)In
			 generalSubject to
			 subsections (b) and (d), the Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall not—
					(1)terminate any of
			 the 13 field laboratories that were operated by the Office of Regulatory
			 Affairs of the Food and Drug Administration as of January 1, 2007;
					(2)consolidate any
			 such laboratory with any other laboratory;
					(3)terminate any of
			 the 20 district offices or any of the inspection or compliance functions of any
			 of the 20 district offices of the Food and Drug Administration functioning as
			 of January 1, 2007; or
					(4)consolidate—
						(A)any such district
			 office with an office in any other district; or
						(B)transfer any of
			 the compliance or inspection functions of any such district office to any other
			 district.
						(b)Report by
			 Secretary
					(1)SubmissionThe
			 Secretary shall submit a reorganization plan involving the termination or
			 consolidation of the laboratories, the district offices, or the functions of
			 such district offices specified in subsection (a) to the Comptroller General of
			 the United States, the Committee on Energy and Commerce of the House of
			 Representatives, and the Committee on Health, Education, Labor, and Pensions of
			 the Senate.
					(2)ConsultationIn
			 preparing the reorganization plan described in paragraph (1), the Secretary
			 shall consult with personnel and unions to be affected by the plan.
					(c)Report by
			 GAOThe Comptroller General shall study the cost effectiveness of
			 the reorganization plan described in subsection (b) and its impact on the
			 safety of food, drug, and other products regulated under the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) and the Public Health Service
			 Act (42 U.S.C. 201 et seq.) and report to the Committee on Energy and Commerce
			 of the House of Representatives and the Committee on Health, Education, Labor,
			 and Pensions of the Senate.
				(d)Reorganization
					(1)Congressional
			 reviewThe reorganization plan described in subsection (b) is
			 deemed to be a major rule (as defined in section 804(2) of title 5, United
			 States Code) for purposes of chapter 8 of such title.
					(2)Effective
			 dateNotwithstanding section 801(a)(3) of title 5, United States
			 Code, the reorganization plan described in subsection (b) shall take effect
			 (unless disapproved under section 802 of such title) on the date that is
			 specified in such plan, but not earlier than 180 days after the date on which
			 the Comptroller General submits the report required by subsection (c).
					406.False or
			 misleading reporting to FDA
				(a)In
			 generalSection 301(q)(2) (21
			 U.S.C. 331(q)(2)) is amended by inserting after device the
			 following: food, drug, or biological product.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 submissions made on or after the date of the enactment of this Act.
				407.Subpoena
			 authorityChapter III (21
			 U.S.C. 331 et seq.) is amended by adding at the end the following:
				
					311.Exercise of
				subpoena authority
						(a)In
				generalFor the purpose of—
							(1)any hearing,
				investigation, or other proceeding respecting a violation of the Act, or
							(2)any hearing,
				investigation, or other proceeding to determine if a person is in violation of
				a specific provision of the Act,
							the Commissioner may issue subpoenas
				requiring the attendance and testimony of witnesses and the production of
				documentary evidence. Such attendance of witnesses and production of evidence
				at the designated place of such hearing, investigation, or other proceeding may
				be required from any place in the United States or in any territory or
				possession of the United States. Subpoenas of the Commissioner shall be served
				by a person authorized by the Commissioner by delivering a copy thereof to the
				person named therein or by certified mail addressed to such person at such
				person's last known dwelling place or principal place of business. A verified
				return by the person so serving the subpoena setting forth the manner of
				service, or, in the case of service by certified mail, the return post office
				receipt therefor signed by the person so served, shall be proof of service.
				Witnesses so subpoenaed shall be paid the same fees and mileage as are paid
				witnesses in the district courts of the United States.(b)EnforcementIn the case of a refusal to obey a subpoena
				duly served upon any person under subsection (a), any district court of the
				United States for the judicial district in which such person charged with
				refusal to obey is found, resides, or transacts business, upon application by
				the Commissioner, shall have jurisdiction to issue an order requiring such
				person to appear and give testimony or to appear and produce evidence, or both.
				The failure to obey such order of the court may be punished by the court as
				contempt thereof. Furthermore, the failure or refusal to obey such a subpoena
				shall be treated as a prohibited act under section 301(a).
						(c)Relation to
				other provisionsThe subpoena authority vested in the
				Commissioner and the district courts of the United States by this section is in
				addition to any such authority vested in the Commissioner or such courts by
				other provisions of
				law.
						.
			408.Whistleblower
			 protectionsChapter IX (21
			 U.S.C. 391 et seq.) is amended by adding at the end the following:
				
					911.Protections for
				employees who refuse to violate, or who disclose violations of, this act or
				section 351 of the public health service act
						(a)In
				generalNo person that submits or is required to submit to the
				Secretary, a registration under section 415, 510, or 604, a new drug
				application under section 505(b), an abbreviated new drug application under
				section 505(j), a biologics license application under section 351 of the Public
				Health Service Act, an application for an investigational new drug exemption
				under section 505(i), a new animal drug application under section 512(b), an
				abbreviated new animal drug application under section 512(b), an application
				under section 571, a request under section 572, an application or report for
				premarket approval under section 515, an application for an investigational
				device exemption under section 520(g), a report under section 510(k), an
				application for a humanitarian device exemption under section 520(m), an
				amendment, supplement, or other submission with respect to any such
				registration, application, or report, or a record or report related to an
				adverse event, a postapproval study, a postapproval clinical trial, a report,
				or postmarket surveillance under section 505(k), 505(o), 519, 522, or 760, or
				any officer, employee, contractor, subcontractor, or agent of such a person,
				may discharge, demote, suspend, threaten, harass, or in any other manner
				discriminate against an employee in the terms and conditions of employment
				because of any lawful act done by the employee, including within the ordinary
				course of the job duties of such employee—
							(1)to provide
				information, cause information to be provided, or otherwise assist in any
				investigation regarding any conduct which the employee reasonably believes
				constitutes a violation of this Act or section 351 of the Public Health Service
				Act, any other provision of Federal law relating to the safety or effectiveness
				of a drug, biological product, or device or to the safety of a food or
				cosmetic, or any provision of Federal law prohibiting fraud against the Food
				and Drug Administration, if the information or assistance is provided to, or an
				investigation stemming from the provided information is conducted by—
								(A)a Federal
				regulatory or law enforcement agency;
								(B)any Member of
				Congress or any committee of Congress; or
								(C)a person with
				supervisory authority over the employee (or such other person working for the
				employer who has the authority to investigate, discover, or terminate the
				misconduct);
								(2)to file, cause to
				be filed, testify, participate in, or otherwise assist in a proceeding filed or
				about to be filed (with any knowledge of the employer) relating to any such
				alleged violation; or
							(3)to refuse to
				commit or assist in any such violation.
							(b)Enforcement
				action
							(1)In
				generalAn employee who alleges discharge, or other
				discrimination in violation of subsection (a), may seek relief in accordance
				with the provisions of subsection (c), by—
								(A)filing a complaint
				with the Secretary of Labor; or
								(B)if the Secretary
				of Labor has not issued a final decision within 210 days of the filing of the
				complaint, or within 90 days after receiving a final decision or order from the
				Secretary, and there is no showing that such delay is due to the bad faith of
				the claimant, bringing an action at law or equity for de novo review in the
				appropriate district court of the United States, which court shall have
				jurisdiction over such action without regard to the amount in controversy, and
				which action shall, at the request of either party to such action, be tried by
				the court with a jury.
								(2)Procedure
								(A)In
				generalAny action under paragraph (1) shall be governed under
				the rules and procedures set forth in section 42121(b) of title 49, United
				States Code.
								(B)ExceptionNotification
				in an action under paragraph (1) shall be made in accordance with section
				42121(b)(1) of title 49, United States Code, except that such notification
				shall be made to the person named in the complaint and to the employer.
								(C)Burdens of
				proofAn action brought under paragraph (1)(B) shall be governed
				by the legal burdens of proof set forth in section 42121(b) of title 49, United
				States Code.
								(D)Statute of
				limitationsAn action under paragraph (1) shall be commenced not
				later than 180 days after the date on which the violation occurs.
								(c)Remedies
							(1)In
				generalAn employee prevailing in any action under subsection
				(b)(1) shall be entitled to all relief necessary to make the employee
				whole.
							(2)Issuance of
				orderIf, in response to a complaint filed under paragraph
				(b)(1), the Secretary of Labor or the district court, as applicable, determines
				that a violation of subsection (a) has occurred, the Secretary or the court
				shall order the person who committed such violation—
								(A)to take
				affirmative action to abate the violation;
								(B)to reinstate the
				complainant to his or her former position together with compensation (including
				back pay) and restore the terms, conditions, and privileges associated with his
				or her employment; and
								(C)to provide
				compensatory damages to the complainant.
								If such an
				order is issued under this paragraph, the Secretary or the court, at the
				request of the complainant, shall assess against the person against whom the
				order is issued a sum equal to the aggregate amount of all costs and expenses
				(including attorney and expert witness fees) reasonably incurred, as determined
				by the Secretary, by the complainant for, or in connection with, the bringing
				of the complaint upon which the order was issued.(d)Rights retained
				by employeeNothing in this section shall be deemed to diminish
				the rights, privileges, or remedies of any employee under any Federal or State
				law or under any collective bargaining agreement. The rights and remedies in
				this section may not be waived by any agreement, policy, form, or condition of
				employment.
						.
			
